Exhibit 10.49

Execution Version

PURCHASE AGREEMENT

dated as of August 3, 2008

by and among

KOPPERS INC.,

CARBON INVESTMENTS, INC.,

and

ARCELORMITTAL S.A.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   1

1.1

  

General Provisions

   1

1.2

  

Specific Provisions

   2

ARTICLE II PURCHASE AND SALE OF INTERESTS

   10

2.1

  

Purchase and Sale

   10

2.2

  

Purchase Price

   10

2.3

  

Purchase Price Adjustment

   10

ARTICLE III CLOSING

   12

3.1

  

Closing Date

   12

3.2

  

Items to be Delivered at the Closing by Koppers

   12

3.3

  

Items to be Delivered at the Closing by CI

   13

3.4

  

Items to be Delivered at the Closing by Buyer

   13

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS

   13

4.1

  

Organization and Related Matters

   13

4.2

  

Capitalization

   14

4.3

  

Subsidiaries and Investments

   14

4.4

  

Authorization; No Conflicts; Consents

   14

4.5

  

Legal Proceedings

   15

4.6

  

Compliance with Law

   15

4.7

  

No Brokers or Finders

   16

4.8

  

Financial Schedule; No Material Liabilities

   16

4.9

  

Real Property; Tangible Assets

   17

4.10

  

Intangible Property

   18

4.11

  

Material Contracts

   19

4.12

  

Insurance

   20

4.13

  

Employees

   21

4.14

  

Benefit Plans

   21

4.15

  

Labor Relations; Compliance

   22

4.16

  

Taxes

   23

4.17

  

Environmental

   24

4.18

  

Related Party Transactions

   25

4.19

  

No Other Representation

   25

4.20

  

Disclosure of Information

   25

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

   25

5.1

  

Organization and Related Matters

   25

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

5.2

  

Authorization; No Conflicts

   25

5.3

  

Legal Proceedings

   26

5.4

  

No Brokers or Finders

   26

5.5

  

Availability of Funds

   26

5.6

  

Qualified Buyer

   26

5.7

  

Securities Matters

   26

ARTICLE VI INTERIM COVENANTS

   27

6.1

  

Access

   27

6.2

  

Conduct of Business

   27

6.3

  

Approvals and Permits; Filings with Governmental Entities

   29

6.4

  

Efforts

   29

6.5

  

Notification of Certain Matters

   29

6.6

  

Competing Transaction

   30

6.7

  

Interference with Business

   30

6.8

  

Real Estate Matters

   30

6.9

  

Koppers Contracts

   31

6.10

  

Tar Supply Contracts

   32

6.11

  

Preservation of Rights; Assistance

   32

ARTICLE VII ADDITIONAL CONTINUING COVENANTS

   33

7.1

  

Post-Closing Access

   33

7.2

  

Excluded Intangible Property

   33

7.3

  

Insurance

   33

ARTICLE VIII GENERAL CONDITIONS TO CLOSE

   34

8.1

  

No Orders; Legal Proceedings

   34

8.2

  

HSR

   34

8.3

  

Union Matters

   34

ARTICLE IX CONDITIONS TO OBLIGATIONS OF BUYER

   34

9.1

  

Representations and Warranties and Covenants of Sellers

   34

9.2

  

Closing Documents

   35

9.3

  

Approvals and Permits

   35

9.4

  

Release of Liens

   36

ARTICLE X CONDITIONS TO OBLIGATIONS OF SELLERS

   36

10.1

  

Representations and Warranties and Covenants of Buyer

   36

10.2

  

Closing Documents

   36

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE XI TERMINATION OF OBLIGATIONS; SURVIVAL

   36

11.1

  

Termination of Agreement

   36

11.2

  

Effect of Termination

   37

ARTICLE XII INDEMNIFICATION

   37

12.1

  

Obligations of Koppers

   37

12.2

  

Obligations of CI

   38

12.3

  

Obligations of Buyer

   38

12.4

  

Procedure

   39

12.5

  

Limitations on Indemnification

   40

12.6

  

Survival of Obligations

   40

12.7

  

Tax Treatment

   41

12.8

  

Remedies Exclusive

   41

ARTICLE XIII TAX MATTERS

   41

13.1

  

Tax Covenant

   41

13.3

  

Returns and Reports and Payment of Taxes

   42

13.4

  

Allocation of Tax Liability

   42

13.5

  

Refunds

   43

13.6

  

Survival

   43

ARTICLE XIV EMPLOYEE MATTERS

   43

14.1

  

Union Contract; Initial Employment of Transferred Employees

   43

14.2

  

Employee Benefits

   43

14.3

  

COBRA, Disability and Workers Compensation Liabilities

   44

14.4

  

Assumption of Benefit Liability

   45

14.5

  

Retirement Plan Matters

   45

14.6

  

Retiree Medical

   47

14.7

  

Retiree Life

   47

14.8

  

Modification and Amendment

   47

ARTICLE XV PUBLICITY/CONFIDENTIALITY

   47

15.1

  

Publicity and Reports

   47

15.2

  

Confidentiality

   47

ARTICLE XVI GENERAL

   48

16.1

  

Amendments; Waivers

   48

16.2

  

Exhibits and Schedules; Integration

   48

16.3

  

Efforts

   48

16.4

  

Governing Law

   48

16.5

  

No Assignment

   48

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

16.6

  

Headings

   48

16.7

  

Counterparts

   48

16.8

  

Parties in Interest

   49

16.9

  

Notices

   49

16.10

  

Expenses; Transfer Taxes

   50

16.11

  

Representation by Counsel; Interpretation

   50

16.12

  

Severability

   51

16.13

  

Dispute Resolution; Agreement to Arbitrate

   51

16.14

  

Consent to Jurisdiction

   52

16.15

  

Waiver of Jury Trial

   52

16.16

  

Further Assurances

   52

 

EXHIBITS   

A

  

[reserved]

  

B-1

  

Form of Supply Contract

  

B-2

  

Specific Terms to be Reflected in Supply Contract

  

C

  

Current Financial Schedule

  

C-2

  

Statements of Operations

  

D

  

Tar Supply Contract 1

  

E

  

Tar Supply Contract 2

  

F

  

Tar Supply Contract 3

  

G

  

Tar Supply Contract 4

   INFORMATIONAL SCHEDULES   

1.1(d) (Part I)

  

Koppers’ Knowledge

  

1.1(d) (Part II)

  

Buyer’s Knowledge

  

2.3

  

Principles to be Applied in Preparing Closing Financial Schedule

  

6.2

  

Conduct of the Business

  

9.1(f)

  

Services Covered by Transition Services Agreement

   DISCLOSURE SCHEDULE   

4.4

  

Approvals

  

4.8(c)

  

Material Liabilities

  

 

-iv-



--------------------------------------------------------------------------------

4.8(d)

  

Certain Events Subsequent to Date of Current Financial Schedule

  

4.9(a)

  

Title to Real Property

  

4.9(c)

  

Title to Tangible Assets

  

4.9(d)

  

Production Exceptions

  

4.10(a)

  

Intangible Property

  

4.10(c)

  

Claims Against Material Intangible Property

  

4.10(e)

  

Third Party Rights to Material Intangible Property

  

4.11(a)

  

Material Contracts

  

4.11(b)

  

Defaults Under Material Contracts

  

4.12

  

Insurance Policies

  

4.13(a)

  

Employee Information

  

4.13(c)

  

Severance Plan Payment Obligations

  

4.14(a)

  

Benefit Plans

  

4.14(b)

  

Benefit Exceptions

  

4.14(c)

  

Post-Termination and Retiree Welfare Benefits

  

4.14(d)

  

Benefit Plan Liabilities

  

4.15

  

Labor Relations

  

4.16

  

Tax Return Matters

  

4.17(a)

  

Exceptions to Environmental Laws and Environmental Permits

  

4.17(b)

  

Environmental Claims

  

4.17(c)

  

Environmental Notices Specifically Applicable to Facility

  

4.17(d)

  

Certain Materials Present at Facility

   BUYER’S DISCLOSURE SCHEDULE   

5.2

  

Governmental Approvals

  

 

-v-



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of August 3, 2008 (this “Agreement”), by and
among Koppers Inc., a Pennsylvania corporation (“Koppers”), Carbon Investments,
Inc., a Delaware corporation (“CI” and, together with Koppers, “Sellers”), which
is a party to this Agreement solely for the purpose of being bound by Article II
and Sections 3.3, 6.6, 12.2, 13.1 and 15.2 of this Agreement and making the
representations and warranties in Sections 4.2(b), 4.4(b), 4.4(d) and 4.7(b) of
this Agreement, and ArcelorMittal S.A., a société anonyme organized under the
laws of Luxembourg, acting directly or through its designee (“Buyer”).

RECITALS

WHEREAS, Koppers Monessen Partners LP, a Delaware limited partnership (the
“Partnership”), is engaged in the business of producing coke and various
by-products of the coke production process (the “Business”) at its Monessen,
Pennsylvania facility (the “Facility”);

WHEREAS, Koppers owns a 95% interest in the Partnership and CI owns a 5%
interest in the Partnership, each of which shall be converted at Closing (the
“Conversion”), pro rata, into the sole membership interests (such converted
interests, respectively, the “Koppers Interests” and the “CI Interests,” and
together, the “Interests”) of a newly formed Delaware Limited Liability Company
(the “Limited Liability Company”); and;

WHEREAS, Buyer desires to purchase from each of Koppers and CI, and each of
Koppers and CI desires to sell to Buyer, upon the terms and subject to the
conditions hereinafter set forth, the Koppers Interests and the CI Interests,
respectively.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound, each of the parties hereto hereby
agrees as follows:

ARTICLE I

DEFINITIONS

1.1 General Provisions. For all purposes of this Agreement, except as otherwise
expressly provided:

(a) the terms defined in this Article I have the meanings assigned to them in
this Article I and include the plural as well as the singular;

(b) all references herein to designated “Articles,” “Sections” and other
subdivisions and to “Exhibits” and “Schedules” are to the designated Articles,
Sections and other subdivisions of the body of this Agreement and to the
exhibits and schedules to this Agreement;

(c) pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms;

 

1



--------------------------------------------------------------------------------

(d) when any representation, warranty, covenant or agreement contained in this
Agreement is expressly qualified by reference to “Koppers’ knowledge” or words
of similar import, it shall mean the current, actual knowledge of the
individuals set forth in Part I of Schedule 1.1(d), following reasonable
inquiry.

(e) where any representation, warranty or other provision in this Agreement
refers to notice or written notice having been delivered or received by the
Partnership or any of its Affiliates, such representation, warranty or other
provision shall be interpreted to include only any notice to the individuals set
forth in Part I of Schedule 1.1(d) or any notice of which one of such
individuals has actual knowledge, following reasonable inquiry as to the sending
or receipt of such notice.

(f) when any representation, warranty, covenant or agreement contained in this
Agreement is expressly qualified by reference to “Buyer’s knowledge” or words of
similar import, it shall mean the current, actual knowledge of the individuals
set forth in Part II of Schedule 1.1(d), following reasonable inquiry.

(g) the Parties anticipate that, immediately prior to Closing, the Partnership
will be converted into a Delaware Limited Liability Company as provided for in
Section 9.1(e) hereof. All references in this Agreement to the “Partnership,”
including, without limitation, with respect to the representations and
warranties and covenants of Koppers and/or CI concerning the Partnership, the
Partnership Agreement and the Interests of the Partnership, shall be deemed,
upon conversion, to apply to the Limited Liability Company (notwithstanding any
specific references elsewhere in this agreement to the Limited Liability
Company).

(h) all references herein to “books and records” shall include, without
limitation, computer records and files; and

(i) all references to Sellers, Buyer or the Partnership shall include any
successor or assign of such Person.

1.2 Specific Provisions. As used herein the following definitions shall apply:

“30-Day Period” is defined in Section 2.3(c).

“Accountants’ Determination” is defined in Section 2.3(c).

“Action” means any action, complaint, investigation, petition, suit, arbitration
or other proceeding, whether civil or criminal, in law or in equity, or before
any arbitrator or Governmental Entity.

“Adjusted Purchase Price” shall mean an amount equal to the Initial Purchase
Price, plus (y) the dollar amount of Net Working Capital (as finally determined
in accordance with Section 2.3 below).

 

2



--------------------------------------------------------------------------------

“Affiliate” means a Person that directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person.

“Agreed Rate” means, as of the date of any payment of interest to be made by
reference thereto, the interest rate from time to time announced by PNC Bank as
its prime rate calculated on the basis of a 365-day year and charged for the
actual number of days elapsed.

“Agreement” is defined in the caption to this Agreement.

“Amount Transferred” is defined in Section 14.5(c).

“Approval” means with respect to a given Person any approval, authorization,
consent, qualification or registration, or any waiver of any of the foregoing,
required to be obtained by such Person from, or any notice, statement or other
communication required to be filed by such Person with or delivered by such
Person to, any Governmental Entity or any other Person.

“Approval Contract” is defined in Section 6.9(b).

“Arbitrating Accountants” is defined in Section 2.3(c).

“Assignment” is defined in Section 3.2(a).

“Assignable Contract” is defined in Section 6.9(a).

“Assumed Koppers Liabilities” is defined in Section 2.3(d).

“Assumed Retirement Liabilities” is defined in Section 14.5

“Business” is defined in the Recitals to this Agreement.

“Buyer” is defined in the caption to this Agreement.

“Buyer Actuary” is defined in Section 14.5(b).

“CI” is defined in the Recitals to this Agreement.

“CI Interests” is defined in the Recitals to this Agreement.

“Closing” means the consummation of the purchase and sale of the Interests
pursuant to this Agreement.

“Closing Date” means the date of the Closing.

“Closing Financial Schedule” is defined in Section 2.3(a).

“Code” means the Internal Revenue Code of 1986, as amended.

 

3



--------------------------------------------------------------------------------

“Commercially Reasonable Efforts” means as to a party, an undertaking by such
party to perform or satisfy an obligation or duty or otherwise act in a manner
reasonably calculated to obtain the intended result, provided that such party
shall not be required to take actions, other than in the ordinary course of
business, which would cause it to (i) expend funds other than for payment of the
reasonable and customary costs and expenses of employees, counsel, consultants,
representatives or agents of such party in connection with the performance or
satisfaction of such obligation or duty or other action, (ii) institute
litigation or arbitration as a part of its Commercially Reasonable Efforts or
(iii) amend, waive or modify a term or condition of, or grant any concessions
under or with respect to, any contract or relationship with respect to which an
approval is sought or any other agreement or relationship with such Person.

“Competing Transaction” is defined in Section 6.6.

“Contract” means any binding agreement, contract, guarantee, license, lease,
promise, understanding or arrangement (written or unwritten), bond, note,
commitment, franchise, indemnity, indenture, instrument, lease or license,
together with any schedules or documents executed or delivered in connection
therewith and any modifications, amendments or supplements thereto.

“Conversion” is defined in the Recitals to this Agreement.

“Current Financial Schedule” is defined in Section 4.8(a).

“Dell Leased Equipment” means the computer equipment leased from Dell Financial
Services L.P. pursuant to lease schedules number 053, 054, 082, 083, 085 and 097
executed under that certain Master Lease Agreement No. 6059888 dated as of
October 12, 1998 and used by the Partnership, to the extent such schedules
relate to the equipment described in Section 4.11(a) of the Disclosure Schedule.

“Draft Purchase Price Allocation” is defined in Section 13.2.

“Employee Benefit Plans” means all Employee Pension Benefit Plans (as defined in
Section 3(2) of ERISA, whether or not subject to ERISA), all Employee Welfare
Benefit Plans (as defined in Section 3(1) of ERISA, whether or not subject to
ERISA) and each other employee benefit program, policy, agreement, arrangement
or payroll practice, whether or not subject to ERISA or the Code, which provides
any bonus, commission, profit-sharing, incentive, change in control, equity or
equity-based severance or termination benefit, or that is a payroll policy,
vacation, fringe benefit, deferred compensation, retirement benefits, employment
agreement or similar program, policy, agreement or arrangement.

“Employees” means those personnel employed by Koppers in connection with the
operation of the Business as of July 24, 2008, each of whom is listed in
Section 4.13(a) of the Disclosure Schedule (including those employees currently
on inactive status), and non-executive new hires who are hired in, and have
terms and conditions of employment consistent with, the ordinary course of
business. For the avoidance of doubt, Employees does not include personnel
employed by Koppers 50% or more of whose time spent providing services that
extend beyond the operation of the Business.

 

4



--------------------------------------------------------------------------------

“Encumbrance” means any claim, charge, easement, lien, lease, covenant, security
interest, encumbrance, option, pledge, rights of others or other restriction.

“Environmental Laws” means all applicable laws, statutes, judicial decisions,
regulations, ordinances and other requirements of Governmental Entities or
duties under common law relating to the protection of health, safety, the
environment or natural resources.

“Environmental Permits” means all licenses, permits and other authorizations or
registrations required under any Environmental Laws, including those arising
from any construction or modification of any emission sources.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related regulations and published interpretations.

“Estimated Amount” is defined in Section 14.5(c).

“Excluded Intangible Property” the names “Koppers” and any names derived
therefrom and any rights (ownership, licensed or otherwise) of the Partnership
to use the mark “Koppers,” and the color associated therewith, and any other
trademarks, service marks, brand names, Internet domain names, logos, trade
dress, trade names, corporate names and other indicia of origin, and any
derivatives of the foregoing, and all registrations and applications for
registration of any of the foregoing, and all goodwill associated with and
symbolized by the foregoing.

“Facility” is defined in the caption to this Agreement.

“Final Asset Transfer Amount” is defined in Section 14.5(b).

“Final Determination Date” is defined in Section 2.3(d).

“Former Employee” is defined in Section 14.4.

“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the related regulations and published interpretations.

“Indebtedness” means obligations on account of money borrowed, bonds,
debentures, notes or similar instruments, capitalized leases, letters of credit
or guarantees.

“Indemnifiable Claim” means any Loss for or against which any party is entitled
to indemnity under this Agreement.

 

5



--------------------------------------------------------------------------------

“Indemnified Party” means a party entitled to indemnity under this Agreement.

“Indemnifying Party” means a party obligated to provide indemnity under this
Agreement.

“Initial Purchase Price” shall mean an amount equal to one hundred sixty million
dollars ($160,000,000.00).

“Intangible Property” means the patents and patent applications, trade names,
trademarks and goodwill associated therewith (including registrations or
applications therefor), service marks, trade secrets, copyrights (including
registrations or applications therefor) and computer software applications,
software licenses and all other items of intellectual or intangible property
throughout the world.

“Interests” is defined in the Recitals to this Agreement.

“Investment” means, with respect to a particular Person, a minority equity
interest, held directly or indirectly by such Person.

“IRS” means the Internal Revenue Service or any successor entity.

“Koppers” is defined in the Recitals to this Agreement.

“Koppers Actuary” is defined in Section 14.5(b).

“Koppers Benefit Plans” is defined in Section 4.14(a).

“Koppers Interests” is defined in the Recitals to this Agreement.

“Koppers Litigation” means the lawsuit captioned Nicholas v. Staffieri filed
against Koppers in the United States District Court for the Western District of
Pennsylvania on May 13, 1997, and any related or successor claim in any court.

“Law” means any constitutional provision, statute, ordinance or other law, rule,
regulation, or interpretation of any Governmental Entity and any Order, in each
instance as in effect as of the date hereof.

“Limited Liability Company” is defined in the Recitals to this Agreement.

“Loss” means any action, cost, damage (excluding special, punitive, incidental
or consequential damages), disbursement, expense, liability, loss, deficiency,
obligation, penalty or settlement of any kind or nature, whether foreseeable or
unforeseeable, including, but not limited to, interest or other carrying costs,
penalties, and reasonable legal, accounting and other professional fees and
expenses incurred in the investigation, collection, prosecution and defense of
claims and amounts paid in settlement, that may be imposed on or otherwise
incurred or suffered by the specified Person.

 

6



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on the business,
assets, financial condition, revenues or net income of the Partnership, taken as
a whole, or on the ability of the Sellers or the Partnership to consummate the
transactions contemplated hereby; provided, however, that none of the following
will be deemed, individually or collectively, to constitute a “Material Adverse
Effect”: (i) any changes, circumstances or effects resulting from or relating to
changes or developments in the economy, interest rates, financial markets,
securities markets or commodity markets or in the political climate generally or
in any specific region; (ii) any changes in conditions or developments generally
applicable to the industry in which the Partnership is involved; (iii) any
changes in applicable Laws or accounting practices or conventions and (iv) any
changes, circumstances or effects arising as a result of or otherwise related to
the matters described in Sections 4.9(d) and 4.11(b)(1) of the Disclosure
Schedule.

“Material Contract” is defined in Section 4.11(a).

“Material Intangible Property” is defined in Section 4.10(a).

“Material Licenses” is defined in Section 4.10(a).

“Net Working Capital” is defined in Section 2.3(d).

“New Union Contract” is defined in Section 8.4.

“Non-Consenting Contract” is defined in Section 6.9(b).

“Non-Union Employees” means Employees other than Union Employees.

“Notice” is defined in Section 6.5(c).

“Notice of Adjustment” is defined in Section 2.3(b).

“Notified Parties” is defined in Section 6.5(c).

“Notifying Parties” is defined in Section 6.5(c).

“Objection Notice” is defined in Section 2.3(c).

“Order” means any award, decision, decree, injunction, stay, judgment, order,
ruling, subpoena, verdict, assessment or writ.

“Owned Material Intangible Property” is defined in Section 4.10(a).

“PADEP” means the Pennsylvania Department of Environmental Protection.

“PADEP Consent Order” means that Consent Order and Agreement dated December 29,
1994 by and between the PADEP and Koppers.

“Partnership” is defined in the Recitals to this Agreement.

 

7



--------------------------------------------------------------------------------

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership dated December 1, 1999 by and between Koppers (formerly known as
Koppers Industries, Inc.) and Carbon Investments, Inc., as amended.

“PBGC” is defined in Section 4.14(b).

“Permit” means any license, registration, permit, franchise, certificate of
authority, approval, order or other similar authorization, or any waiver of the
foregoing, required to be issued by any Governmental Entity.

“Permitted Encumbrance” means (i) any Encumbrances for Taxes not yet due and
payable, (ii) mechanics liens arising or incurred in the ordinary course of
business with respect to which the underlying obligation is not delinquent. the
rights of any person claiming by, through or under Buyer, (iii) Encumbrances
under equipment leases with third parties entered into in the ordinary course of
business and (iv) in the case of tangible property, Encumbrances or defects of
title which do not (a) secure an obligation to pay money in excess of $100,000,
or (b) individually or in the aggregate, materially affect the use or value of
such property as used in the Business through the Closing Date.

“Per Claim Amount” is defined in Section 12.5(b).

“Per Claim Deductible” is defined in Section 12.5(b).

“Person” means an association, a corporation, a limited liability company, an
individual, a partnership, a joint venture, an estate, a trust, a union or any
other entity or organization, including a Governmental Entity.

“Purchase Price Allocation” is defined in Section 13.2.

“Retiree Life Plan” means the employee welfare benefit plans sponsored by
Koppers that provides retiree life insurance benefits to certain Union Employees
and Non-Union Employees and in which such Union Employees and Non-Union
Employees participate immediately prior to the Closing.

“Retiree Medical Plan” means the employee welfare benefit plan sponsored by
Koppers that provides retiree medical benefits to certain and Non-Union
Employees and in which such and Non-Union Employees participate immediately
prior to the Closing.

“Retirement Plan” means the defined benefit plan of Koppers in which the
Employees participate immediately prior to the Closing.

“Sellers” is defined in the caption to this Agreement.

“Settlement Agreement” is defined in Section 2.3(c).

“Straddle Period” means any Tax period beginning before and ending after the
Closing Date.

 

8



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to a particular Person, each Person a majority
of the shares of stock or other equity interests of which are owned, directly or
indirectly, by such particular Person.

“Supply Contract” is defined in Section 3.2(b).

“Tangible Assets” is defined in Section 4.9(b).

“Tax” means all amounts paid or payable to a Governmental Entity, whether
foreign, federal, state, county or local taxes, charges, fees, levies, or other
assessments of whatsoever kind or nature, including without limitation, all net
income, gross income, gross receipts, sales, use, services, ad valorem,
occupation, transfer, franchise, capital stock, profits, license, withholding,
payroll, employment, unemployment, excise, estimated, severance, stamp,
occupancy or property taxes, custom duties, assessments of charges of any kind
whatever (together with any interest, penalty or addition to tax).

“Tax Return” means any return, report, declaration, estimate, information return
or other document (including any related or supporting information) filed or
required to be filed with any Governmental Entity with respect to Taxes.

“Termination Notice” is defined in Section 6.5(c).

“Third Party Rights” is defined in Section 4.10(b).

“Title Company” is defined in Section 6.8.

“Transferred Employee” is defined in Section 14.1(b).

“True-Up Amount” is defined in Section 14.5(c).

“Unadjusted Purchase Price” shall mean an amount equal to the Initial Purchase
Price, plus (y) the dollar amount of the “net working capital” line item on the
Current Financial Schedule.

“Union” is defined in Section 4.15.

“Union Employees” means those Employees whose employment is covered by the Union
Contract.

“Union Contract” is defined in Section 4.15.

“WARN Act” is defined in Section 4.13(c).

 

9



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF INTERESTS

2.1 Purchase and Sale. At the Closing, upon the terms and subject to the
conditions of this Agreement, (i) Koppers agrees to sell and deliver to Buyer,
and Buyer agrees to purchase from Koppers, the Koppers Interests, free and clear
of any Encumbrances, and (ii) CI agrees to sell and deliver to Buyer, and Buyer
agrees to purchase from CI, the CI Interests, free and clear of any
Encumbrances.

2.2 Purchase Price. The total purchase price for the Koppers Interests (the
“Koppers Purchase Price”) shall be an amount equal to (x) 95% of the Adjusted
Purchase Price, minus (y) the dollar amount (expressed as a positive number) of
the Assumed Koppers Liabilities. The total purchase price for the CI Interests
(the “CI Purchase Price”) shall be an amount equal to 5% of the Adjusted
Purchase Price.

2.3 Purchase Price Adjustment.

(a) As promptly as practicable following the Closing Date, but in no event more
than 60 business days after the Closing Date, Koppers shall prepare an updated
version of the Current Financial Schedule as of the end of the day on the
Closing Date (the “Closing Financial Schedule”). The Closing Financial Schedule
shall reflect the same line items as are included in the Current Financial
Schedule and shall be prepared in accordance with the specific principles set
forth on Schedule 2.3 and in a manner consistent with the preparation of the
Current Financial Schedule.

(b) Upon completion of the Closing Financial Schedule, Koppers shall promptly
deliver the same to the Buyer, together with a notice (the “Notice of
Adjustment”) setting forth (i) the dollar amount of the “net working capital”
line item on the Closing Financial Schedule and (ii) the dollar amount of the
“assumed Koppers liabilities” line item identified on the Closing Financial
Schedule. The parties shall provide to one another, and to each of their
respective advisors, reasonable access upon prior written request to such
parties’ personnel, advisors, properties, books and records, in each case to the
extent relevant to the preparation and analysis of the Closing Financial
Schedule.

(c) Following receipt of the Closing Financial Schedule and the accompanying
Notice of Adjustment, the Buyer will be afforded a period of 30 business days
(the “30-Day Period”) to review the Closing Financial Schedule and the Notice of
Adjustment. At or before the end of the 30-Day Period, the Buyer will either
(A) accept the calculation of the net working capital and/or assumed Koppers
liabilities as set forth in the Notice of Adjustment or (B) deliver to the
Sellers a written notice (an “Objection Notice”) identifying any calculations
relating to the net working capital and/or assumed Koppers liabilities that the
Buyer dispute together with a reasonably detailed explanation as to the basis
for and amount of such dispute. The failure by the Buyer to deliver an Objection
Notice within the 30-Day Period shall constitute the Buyer’s acceptance of the
amount of the net working capital and/or assumed Koppers liabilities as set
forth in the Notice of Adjustment. If the Buyer delivers an Objection Notice in
a timely manner, then, within a further period of 20 business days from the end
of the 30-Day Period, the parties and, if desired, their

 

10



--------------------------------------------------------------------------------

accountants will attempt to resolve in good faith any disputes relating to the
net working capital and reach a written agreement (the “Settlement Agreement”)
with respect thereto. Failing such resolution, any unresolved disputed items
relating to the net working capital will be referred for final binding
resolution to a mutually acceptable accounting firm (the “Arbitrating
Accountants”), the fees and expenses of which shall be paid by the Buyer. The
amount of the net working capital will be deemed to be as determined by the
Arbitrating Accountants. Such determination (the “Accountants’ Determination”)
shall be (A) in writing, (B) furnished to Buyer and Sellers as soon as
practicable after the items in dispute have been referred to the Arbitrating
Accountants, (C) made in a manner consistent with the preparation of the Current
Financial Schedule, and (D) nonappealable and incontestable by the parties
hereto and each of their respective stockholders, partners, members, managers,
Affiliates and successors and not subject to collateral attack for any reason
other than manifest error or fraud.

(d) For purposes this Section 2.3, the “Final Determination Date” shall mean the
earliest to occur of (A) the thirty-first business day following the receipt by
the Buyer of the Closing Financial Schedule and accompanying Notice of
Adjustment provided the Buyer shall have failed to deliver an Objection Notice
to Sellers within the 30-Day Period, (B) the date on which the Buyer gives the
Sellers a written notice to the effect that the Buyer has no objection to the
Sellers’ determination of the net working capital, (C) the date on which the
Buyer and Sellers execute and deliver a Settlement Agreement, and (D) the date
as of which the Buyer and Sellers shall have received the Accountants’
Determination. For purposes of this Agreement, “Net Working Capital” shall mean
the dollar amount of the “net working capital” line item on the Closing
Financial Schedule and “Assumed Koppers Liabilities” shall mean the dollar
amount of the “assumed Koppers liabilities” line item on the Closing Financial
Schedule, in each case as finally determined in accordance with the procedures
in this Section 2.3.

(e) Post Closing Adjustment. The following payments shall be made promptly
following the Final Determination Date, in each case to the extent required
based upon the final calculation of the Net Working Capital and the Assumed
Koppers Liabilities in accordance with this Section 2.3:

(i) The “Koppers Adjustment Amount” shall be the amount determined in accordance
with the following formula: (x) 95% of the result obtained by taking (A) the Net
Working Capital and subtracting (B) the dollar amount of the “net working
capital” line item on the Current Financial Schedule, plus (y) the result
obtained by taking (A) the Assumed Koppers Liabilities and subtracting (B) the
dollar amount of the “assumed Koppers liabilities” line item on the Current
Financial Schedule. If the Koppers Adjustment Amount is positive, then Buyer
shall deliver or cause to be delivered to Koppers an amount equal to the Koppers
Adjustment Amount, plus interest thereon from the Closing Date through the date
of payment calculated at the Agreed Rate. If the Koppers Adjustment Amount is
negative, then Koppers shall deliver or cause to be delivered to Buyer an amount
equal to the absolute value of the Koppers Adjustment Amount, plus interest
thereon from the Closing Date through the date of payment calculated at the
Agreed Rate.

 

11



--------------------------------------------------------------------------------

(ii) The “CI Adjustment Amount” shall be the amount determined in accordance
with the following formula: 5% of the result obtained by taking (A) the Net
Working Capital and subtracting (B) the dollar amount of the “net working
capital” line item on the Current Financial Schedule. If the CI Adjustment
Amount is positive, then Buyer shall deliver or cause to be delivered to CI an
amount equal to the CI Adjustment Amount, plus interest thereon from the Closing
Date through the date of payment calculated at the Agreed Rate. If the CI
Adjustment Amount is negative, then CI shall deliver or cause to be delivered to
Buyer an amount equal to the absolute value of the CI Adjustment Amount, plus
interest thereon from the Closing Date through the date of payment calculated at
the Agreed Rate.

(f) To the extent there is a disagreement between Koppers and Buyer concerning
the amount of the Net Pension Liability that comprises the assumed Koppers
liabilities line item on the Closing Financial Schedule as a result of the
failure of Koppers and Buyer to have agreed upon the amount of the Assumed
Retirement Liabilities in Section 14.5 of this Agreement, then the parties agree
that they will (i) exclude the Net Pension Liability line item from the
calculation of the assumed Koppers liabilities for purposes of this Section 2.3,
but otherwise comply with the provisions of this Section 2.3 with respect to all
other amounts, (ii) resolve any disagreement regarding the amount of the Net
Pension Liability pursuant to Section 14.5, and (iii) within 10 days of the
final determination of the amount of the Net Pension Liability pursuant to
Section 14.5, make any additional payments as required to reflect the final
amount of the Net Pension Liability as if it had been included in the original
calculation of the assumed Koppers liabilities.

ARTICLE III

CLOSING

3.1 Closing Date. The Closing shall take place at the offices of Reed Smith LLP,
435 Sixth Avenue, Pittsburgh, Pennsylvania 15219, on the last business day of
the month during which the conditions specified in Articles VIII, IX and X shall
have been satisfied or waived, or at such other place or on such other date as
Koppers and Buyer may agree. The Closing shall be effective as of 11:59 PM
eastern standard time on the Closing Date.

3.2 Items to be Delivered at the Closing by Koppers. At the Closing, Koppers
shall deliver or cause to be delivered:

(a) A duly and validly authorized and executed copy of the Assignment and
Assumption of Interests (the “Assignment”) in the form of Exhibit A.

(b) To the Limited Liability Company, a copy of the Coal Tar Supply Contract
(the “Supply Contract”) in the form of Exhibit B-1 hereto, as revised to reflect
the terms described in Exhibit B-2 hereto, duly executed by Koppers.

(c) Any and all of the Partnership’s and the Limited Liability Company’s records
and documents relating to the Business.

(d) An executed certificate of a duly authorized officer of Koppers, dated as of
the Closing Date, certifying that the conditions contained in Sections 9.1(a),
9.1(b), 9.2 and 9.3(b) have been satisfied to the extent such conditions relate
to Koppers as a Seller.

 

12



--------------------------------------------------------------------------------

3.3 Items to be Delivered at the Closing by CI. At the Closing, CI shall deliver
or cause to be delivered:

(a) A duly and validly authorized and executed copy of the Assignment.

(b) An executed certificate of a duly authorized officer of CI, dated as of the
Closing Date, certifying that the conditions contained in Sections 9.1(a),
9.1(b) and 9.2 have been satisfied to the extent such conditions relate to CI as
a Seller.

3.4 Items to be Delivered at the Closing by Buyer. At the Closing, Buyer shall
deliver or cause to be delivered:

(a) To Koppers, by wire transfer in funds immediately available, an amount equal
to (i) the Unadjusted Purchase Price, minus (ii) the dollar amount (expressed as
a positive number) of the “assumed Koppers liabilities” line item on the Current
Financial Schedule (it being understood that, promptly following the Closing,
Koppers shall deliver to CI an amount equal to 5% of the Unadjusted Purchase
Price, less transaction expenses and fees attributable to CI).

(b) To each applicable Seller, a duly and validly authorized receipt of
Assignment, which shall have been duly executed by the applicable Buyer.

(c) To Koppers, the Supply Contract in the form of Exhibit B-1 hereto, as
revised to reflect the terms described in Exhibit B-2 hereto, duly executed by
Buyer and Koppers.

(d) An executed certificate of a duly authorized officer of Buyer, dated the
Closing Date, certifying that the conditions contained in Article X have been
satisfied.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

Each representation and warranty contained in this Article IV is qualified by
the disclosures made with respect to such representation and warranty in the
Disclosure Schedule attached to this Agreement (the “Disclosure Schedule”).
Except as set forth on the Disclosure Schedule, Koppers hereby makes the
representations and warranties to Buyer set forth in Sections 4.1, 4.2(a), 4.3,
4.4(a), 4.4(c), 4.4(e), 4.5, 4.6, 4.7(a), 4.8, 4.9, 4.10, 4.11, 4.12, 4.13,
4.14, 4.15, 4.16, 4.17, 4.18, 4.19 and 4.20 and CI hereby makes the
representations and warranties to Buyer set forth in Sections 4.2(b), 4.4(b),
4.4(d) and 4.7(b).

4.1 Organization and Related Matters. The Partnership is a limited partnership
duly formed, validly existing and in good standing under the laws of the State
of Delaware, and has full partnership power and authority to carry on the
Business as currently conducted. At Closing, the Limited Liability Company shall
be a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware, and shall have full power and
authority to carry on the Business as currently conducted.

 

13



--------------------------------------------------------------------------------

4.2 Capitalization.

(a) Koppers is the record and beneficial owner and holder of the Koppers
Interests free and clear of all Encumbrances. At the Closing, Koppers will
transfer to Buyer the Koppers Interests free and clear of all Encumbrances.
Other than this Agreement and the Partnership Agreement, there are no Contracts
relating to the sale or transfer of the Koppers Interests. The Koppers Interests
have been issued in compliance with all applicable Laws. There are no
outstanding contractual obligations of the Partnership, and at Closing there
will be no such outstanding obligations of the Limited Liability Company, to
repurchase, redeem or otherwise acquire the Koppers Interests or to provide
funds to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any other Person. The Koppers Interests and the CI Interests
represent all of the interests in the Partnership, and at Closing will represent
all of the interests in the Limited Liability Company.

(b) CI is the record and beneficial owner and holder of the CI Interests free
and clear of all Encumbrances. At the Closing, CI will transfer to Buyer the CI
Interests free and clear of all Encumbrances. Other than this Agreement and the
Partnership Agreement, there are no Contracts relating to the sale or transfer
of the CI Interests. The CI Interests have been issued in compliance with all
applicable Laws. There are no outstanding contractual obligations of the
Partnership, and at Closing there will be no such outstanding obligations of the
Limited Liability Company, to repurchase, redeem or otherwise acquire the CI
Interests.

4.3 Subsidiaries and Investments. The Partnership has no Subsidiaries or
Investments.

4.4 Authorization; No Conflicts; Consents.

(a) The execution, delivery and performance of this Agreement, the Conversion
and the Assignment by Koppers have been duly and validly authorized by all
necessary corporate action on the part of Koppers. This Agreement and, upon
consummation of the Closing, the Assignment, constitute the legally valid and
binding obligations of Koppers, enforceable against Koppers in accordance with
their terms except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity and
public policy.

(b) The execution, delivery and performance of this Agreement, the Conversion
and the Assignment by CI have been duly and validly authorized by all necessary
corporate action on the part of CI. This Agreement and, upon consummation of the
Closing, the Assignment, constitute the legally valid and binding obligations of
CI, enforceable against CI in accordance with their terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity and public policy.

(c) The execution, delivery and performance of this Agreement, the Conversion
and the Assignment by Koppers and the consummation of the transactions
contemplated hereby, will not (i) violate the charter documents or bylaws of
either Koppers or the Partnership or the Limited Liability Company,
(ii) assuming receipt of Approvals listed in

 

14



--------------------------------------------------------------------------------

Section 4.4 of the Disclosure Schedule, violate or constitute a breach or
default (whether upon lapse of time and/or the occurrence of any act or event or
otherwise) under any Material Contract or (iii) assuming receipt of the
Approvals and Permits listed in Section 4.4 of the Disclosure Schedule, violate
any Law. Except for matters identified in Section 4.4 of the Disclosure
Schedule, the execution, delivery and performance by Koppers of this Agreement,
and the consummation of the transactions contemplated hereby and thereby, will
not require any Approval or Permit by any Governmental Entity or other Person.
The execution, delivery and performance of this Agreement, the Conversion and
the Assignment by CI and the consummation of the transactions contemplated
hereby, will not (i) violate the charter documents of the Partnership or the
Limited Liability Company, (ii) assuming receipt of Approvals listed in
Section 4.4 of the Disclosure Schedule, violate or constitute a breach or
default (whether upon lapse of time and/or the occurrence of any act or event or
otherwise) under any Material Contract or (iii) assuming receipt of the
Approvals and Permits listed in Section 4.4 of the Disclosure Schedule, violate
any Law.

(d) The execution, delivery and performance of this Agreement, the Conversion
and the Assignment by CI and the consummation of the transactions contemplated
hereby, will not violate the charter documents or bylaws of CI. Except for
matters identified in Section 4.4 of the Disclosure Schedule, the execution,
delivery and performance by CI of this Agreement, and the consummation of the
transactions contemplated hereby and thereby, will not require any Approval or
Permit by any Governmental Entity or other Person.

(e) The execution, delivery and performance of the Supply Contract by Koppers
has been duly and validly authorized by all necessary corporate action. When
executed, the Supply Agreement will constitute the legally valid and binding
obligation of Koppers, enforceable against Koppers in accordance with its terms
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity and public
policy.

4.5 Legal Proceedings. Except for the Koppers Litigation, there is no Action
pending, or, to Koppers’ knowledge, threatened, against the Partnership or that
otherwise relates to the Business, nor is there any Order existing against the
Partnership or that otherwise relates to the Business or the Facility, that
individually or when aggregated with one or more other Actions or Orders has
had, or would reasonably be expected to have, a Material Adverse Effect.

4.6 Compliance with Law.

(a) Each of the Business and the Partnership has been conducted in all material
respects in accordance with all applicable Laws. The Partnership has not
received notice of any violation of any Law applicable to and material to the
Partnership, the Business or the consummation of the transactions contemplated
by this Agreement.

 

15



--------------------------------------------------------------------------------

(b) Except as to Environmental Permits and Environmental Laws, which are
addressed exclusively in Section 4.17 of this Agreement, (i) the Partnership has
complied in all material respects with the terms of any applicable Permits, and
has not received written notification from any Governmental Entity of any
violation of any Permit or any Law governing the issuance or continued validity
thereof which is material to the Partnership, the Business or the consummation
of the transactions contemplated by this Agreement and (ii) the Partnership has
all material Permits required in connection with the conduct of the Business.

4.7 No Brokers or Finders.

(a) No agent, broker, finder, or investment or commercial banker, or other
Person engaged by Koppers or an Affiliate of Koppers in connection with the
negotiation, execution or performance of this Agreement or the transactions
contemplated by this Agreement is or will be entitled to any brokerage or
finder’s or similar fee or other commission as a result of this Agreement or
such transactions except for certain fees payable to UBS Investment Bank as to
which fees Sellers shall have full responsibility and neither Buyer nor the
Partnership shall have any liability.

(b) No agent, broker, finder, or investment or commercial banker, or other
Person engaged by CI or an Affiliate of CI in connection with the negotiation,
execution or performance of this Agreement or the transactions contemplated by
this Agreement is or will be entitled to any brokerage or finder’s or similar
fee or other commission as a result of this Agreement or such transactions
except for certain fees payable to UBS Investment Bank as to which fees Sellers
shall have full responsibility and neither Buyer nor the Partnership shall have
any liability.

4.8 Financial Schedule; No Material Liabilities.

(a) Koppers has made available to the Buyer an unaudited financial schedule of
the Partnership as of June 30, 2008, a copy of which is attached to this
Agreement as Exhibit C (the “Current Financial Schedule”) setting forth the net
assets and assumed liabilities of the Business as of such date. The Current
Financial Schedule was prepared in accordance with the policies set forth in
Schedule 2.3 and fairly presents in accordance with the policies set forth in
Schedule 2.3 the financial condition of the Business as of June 30, 2008.

(b) Koppers has made available to the Buyer a Statement of Operations of the
Partnership for the six month period ended June 30, 2008 and the year ended
December 31, 2007, a copy of which is attached to this Agreement as Exhibit C-2
(the “Statements of Operations”) setting forth the results of operations of the
Business for each such period. Each of the Statements of Operations fairly
presents the financial results of the Business for the relevant period. In
addition, the Statement of Operations reconciles the tax basis results of the
Partnership to amounts reflected in Koppers’ underlying books and records which
are prepared in accordance with applicable generally accepted accounting
principles.

(c) There are no liabilities of the Business, other than the liabilities
(i) reflected on the Current Financial Schedule, (ii) disclosed in
Section 4.8(c) of the Disclosure Schedule, (iii) incurred since the date of the
Current Financial Schedule in the ordinary course of business, consistent with
past practice or (iv) that would not, individually or in the aggregate, have a
Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

(d) Since the date of the Current Financial Schedule, there has not been any
Material Adverse Effect and, except with respect to actions permitted under
Section 6.2 of this Agreement during the period between the date of this
Agreement and Closing, the Business has been conducted in the ordinary course
consistent with past practice. Except as set forth in Section 4.8(d) of the
Disclosure Schedule, and except with respect to actions permitted under
Section 6.2 of this Agreement during the period between the date of this
Agreement and Closing, since the date of the Current Financial Schedule there
has not been any (i) change in any of the interests of the Partnership; grant of
any option or right to purchase any interests of the Partnership; issuance of
any security convertible or exchangeable into such interests; (ii) amendment to
the Partnership Agreement; (iii) entry into, termination of, amendment, waiver
or receipt of notice of termination of any Material Contract, except for such
entry, termination, amendment or waiver that has not had and is not reasonably
expected to have a Material Adverse Effect; (iv) sale, lease or other
disposition of any material asset or property of the Partnership or the
Business, or mortgage, pledge or imposition of any Encumbrance, other than
Permitted Encumbrances, on any material asset or property of the Partnership or
the Facility; (v) material change in the accounting methods or policies used by
the Partnership or (vi) agreement, whether written or oral, to do any of the
foregoing.

4.9 Real Property; Tangible Assets.

(a) The Partnership owns all of the real property on which the Facility is
located, which is described in detail on Section 4.9(a) of the Disclosure
Schedules (the “Real Property”). Except for the Facility, the Partnership does
not own or lease any other real property. Except as described in Section 4.9(a)
of the Disclosure Schedule, the Partnership has good and marketable title to the
Real Property free and clear of any Encumbrances, other than Permitted
Encumbrances. No Person other than the Partnership is entitled to possession of
the Real Property, and there are no leases, subleases or licenses granting to
any third party the right of use or occupy of any portion of the Real Property.
There are no outstanding options, rights of first refusal or other preferential
rights to purchase, lease, occupy or otherwise use the Real Property or any
portion thereof or interest therein. The plants, buildings and structures
located on the Real Property currently have (i) access to water supply, storm
and sanitary sewer facilities, telephone, gas and electrical connections, fire
protection, drainage and other public utilities, in each case as is necessary
for the conduct of the Business as it is presently conducted and (ii) adequate
rights of access to dedicated public ways. Except for such plants, buildings or
structures not material to the operation of the Business, the plants, building
and structures of the Facility are in good operating condition and in a state of
good maintenance and repair, ordinary wear and tear excepted, and are
structurally sound. There are no condemnation or appropriation or similar
proceedings pending or, to Koppers’ knowledge, threatened against the Real
Property.

 

17



--------------------------------------------------------------------------------

(b) To Koppers’ knowledge: (i) there are no violations of any zoning ordinances,
building codes or other governmental or regulatory laws affecting the Real
Property or planned material changes in any zoning ordinances or building codes
or other governmental or regulatory laws, other than Environmental Laws, that
would affect the Real Property, (ii) any variance, conditional use permit,
special use permit or other similar approval required for operation of the
Facility has been obtained and remains in effect and (iii) other than
Environmental Laws, there are no planned or commenced public improvements
related to the Real Property that may result in material special assessments
against any part of the Real Property, except in each case as would not have a
Material Adverse Effect.

(c) Except as set forth in Section 4.9(c) of the Disclosure Schedule, the
Partnership owns and has good and marketable title to all of the tangible assets
listed on Schedule 4.9(c) of the Disclosure Schedule (the “Tangible Assets”).
Except as described in Section 4.9(c) of the Disclosure Schedule, the Tangible
Assets are free and clear of all Encumbrances other than Permitted Encumbrances
and constitute all of the property necessary for the conduct of the Business as
currently conducted.

(d) Except as set forth in Section 4.9(d) of the Disclosure Schedule, production
at the Facility since December 31, 2007 has continued in the ordinary course,
consistent with past practice and substantially similar output has been produced
on a monthly basis during 2008 compared to output in the corresponding months
during the prior three (3) years.

4.10 Intangible Property.

(a) Section 4.10(a) of the Disclosure Schedule lists all Intangible Property
which is material to the Business as presently conducted (the “Material
Intangible Property”). Part I of Section 4.10(a) of the Disclosure Schedule
lists all Material Intangible Property owned by the Partnership (“Owned Material
Intangible Property”). Part II of Section 4.10(a) of the Disclosure Schedule
also lists all Material Intangible Property which is owned by third parties and
the agreement pursuant to which Koppers is licensed to use (in connection with
the operation of the Business) any Material Intangible Property (“Material
Licenses”). The Partnership has good title to the Owned Material Intangible
Property. The Partnership has the right to use the Intangible Property covered
by each Material License in the operation of the Business as currently conducted
in accordance with the terms of such Material License.

(b) As of the date of this Agreement, the Partnership owns or has a valid
license to use all of the Material Intangible Property used in or necessary for
the operation of the business of the Partnership and its subsidiaries.

(c) Except as set forth in Section 4.10(c) of the Disclosure Schedule, there is
no pending reexamination, opposition, interference, cancellation, invalidation
or other Action against the Partnership with respect to any Material Intangible
Property. Except as set forth in Section 4.10(c) of the Disclosure Schedule or
as would not be reasonably expected to have a Material Adverse Effect, (i) there
are no pending or, to Koppers’ knowledge, threatened written claims against the
Partnership alleging that use of the Material Intangible Property by the
Partnership in connection with the Business infringes or conflicts with the
rights of others in the Material Intangible Property (“Third Party Rights”);
(ii) the Partnership has not received any complaint, claim or notice alleging
that it has violated or, by using the

 

18



--------------------------------------------------------------------------------

Material Intangible Property in connection with the Business as now conducted,
would violate any Third Party Rights or that any Material Intangible Property
owned by it are invalid or unenforceable; and (iii) no consent judgment or
pending litigation in a court of law exists to which the Partnership is a party,
which would prevent the Partnership from using any of the Material Intangible
Property in the Business now conducted.

(d) To Koppers’ Knowledge, all of the material computer networks, systems,
software, and hardware used by the Facility (the “IT Systems”) are in good
working order and the Facility has not experienced any material defects in
design, workmanship or material in connection with their use. To Koppers’
Knowledge, the IT Systems are free of all viruses, worms, trojan horses and
other material known contaminants, and do not contain any bugs, errors, or
problems of a material nature that could disrupt its operation.

(e) Except as identified in Section 4.10(e) of the Disclosure Schedule, the
Partnership has not granted material rights to others in the Material Intangible
Property.

4.11 Material Contracts.

(a) Section 4.11(a) of the Disclosure Schedule identifies all of the following
Contracts (each a “Material Contract”) to which the Partnership is a party or
which relates to the Business or the Facility:

(i) Contracts for the purchase or sale of assets by or of the Partnership having
a value in excess of $100,000 in any calendar year;

(ii) Contracts containing covenants of the Partnership not to compete in any
line of business, with any Person or in any geographical area or not to offer or
sell any product or service to any Person or class of Persons;

(iii) Any employment contracts between the Partnership or Koppers and any
individual and any collective bargaining agreement with respect to the Business;

(iv) Contracts relating to the incurrence of Indebtedness by the Partnership;

(v) Contracts with customers involving the provision of goods or services for
which the aggregate consideration will exceed $100,000 in any calendar year;

(vi) All Material Licenses;

(vii) Contracts which grant to any third party a license to any Owned Material
Intangible Property;

(viii) Contracts with vendors or suppliers of goods or services for which the
aggregate consideration will exceed $100,000 in any calendar year;

 

19



--------------------------------------------------------------------------------

(ix) Contracts involving a termination fee or otherwise requiring payment in
exchange for the right to terminate such agreement, in each case in excess of
$100,000;

(x) Contracts which contain any non-compete, grant of exclusivity,
most-favored-pricing clauses or otherwise operate to restrict or limit the
operation of the Partnership or the Business;

(xi) Contracts which constitute (a) an outsourcing arrangement of any material
systems or operations of the Partnership or (b) a joint venture or joint
development agreement;

(xii) Any joint venture, alliance, partnership or other similar agreement;

(xiii) Any agreement creating or purporting to create an Encumbrance (other than
a Permitted Encumbrance) on a material asset;

(xiv) Any contracts with an Affiliate of either Seller which exceed, in the
aggregate, $100,000; and

(xv) Any other agreement or commitment not made in the ordinary course of
business in excess of $100,000.

(b) Except as set forth in Section 4.11(b) of the Disclosure Schedule or as
would not be reasonably expected to have a Material Adverse Effect, (i) the
Partnership is not in, nor alleged to be in, default under any Material
Contract, (ii) to Koppers’ knowledge, there is no default by any other party to
any Material Contract, and (iii) there exists no event, condition or occurrence
which, after notice or lapse of time, or both, is reasonably likely to
constitute a default by the Partnership, or to Koppers’ knowledge, any other
Person, under a Material Contract. All of the Material Contracts are in full
force and effect and constitute legal, valid and binding obligations of the
parties thereto in accordance with their terms, and, except as set forth in
Section 4.11(b) of the Disclosure Schedule, will remain in full force and effect
after the Closing without any Approval by any other party, except as
contemplated by Sections 4.4 hereof.

4.12 Insurance. Section 4.12 of the Disclosure Schedule lists all insurance
policies currently held by Koppers that relate to the Business or the Facility
together with each loss control survey report provided to Koppers in respect of
the Facility within the past six months. No event relating to the Business or
the Partnership has occurred which will result in cancellation of any such
insurance policies. Neither the Partnership nor the Business is in default under
any such insurance policies and all premiums owed thereunder have been paid, and
no material claims for coverage thereunder have been denied, except for any such
failures as would not have a Material Adverse Effect.

 

20



--------------------------------------------------------------------------------

4.13 Employees.

(a) Section 4.13(a) of the Disclosure Schedule sets forth the following
information for each Employee: name; job title; current salary or hourly rate,
as applicable, annual target bonus, if any; and service date or any adjusted
service date reflecting service credit for prior employment. All of the
employees of the Business are employed by Koppers, and the Partnership does not
employ any Persons.

(b) Except for the production Employees who are members of the Union, (i) none
of the Employees have, or are subject to, contracts of employment with Koppers
or the Partnership, (ii) all Employees are employees “at will” whose employment
is terminable without liability therefor (other than liability for severance
payments or liability for retention or stay payments), and (iii) none of the
Employees have, or are subject to, contracts or other agreements relating to
stay bonuses and offer letters providing for retention or stay payments,
commissions, compensation, special monetary or vacation awards, non-compete
provisions or agreements, perquisites, warrants or other benefits to Employees;
except in all cases that would not have a Material Adverse Effect.

(c) In the three (3) years prior to the date hereof, neither Koppers nor the
Partnership has effectuated (i) a “plant closing” (as defined in the Worker
Adjustment and Retraining Notification Act (the “WARN Act”) or any similar Law)
affecting employees employed by Koppers in connection with the operation of the
Business at the Facility or that would otherwise be required to be aggregated
under the WARN Act with any other layoffs or terminations that would include any
Employees or (ii) a “mass layoff” (as defined in the WARN Act, or any similar
Law) affecting employees employed by Koppers in connection with the operation of
the Business at the Facility or that would otherwise be required to be
aggregated under the WARN Act with any other layoffs or terminations that would
include any Employees. Neither Koppers nor the Partnership has laid off any
employees employed by Koppers in connection with the operation of the Business
at the Facility in the ninety (90) calendar days prior to the date hereof, nor
has Koppers laid off any employees as part of any layoff that would be required
to be aggregated under the WARN Act with any other layoffs or terminations that
would include any Employees.

4.14 Benefit Plans.

(a) All Employee Benefit Plans which provide benefits or coverages to any
Employee or with respect to which the Partnership has or could be reasonably
expected to have any obligation to contribute or other liability(collectively,
the “Koppers Benefit Plans”) are listed in Section 4.14(a) of the Disclosure
Schedule. The Retirement Plan and any Koppers’ Benefit Plan which permits
contributions described in Code Section 401(k) on behalf of Transferred
Employees meet the requirements for qualification under Section 401(a) of the
Code, and there are no facts or circumstances that would reasonably be expected
to result in the disqualification of such plans under Section 401(a) of the
Code. The Partnership does not maintain or contribute to, or otherwise have any
liability with respect to, any Employee Benefit Plans other than the Koppers
Benefit Plans. Koppers has made available to Buyer true and complete copies of
the most recent Form 5500 Annual Returns/Reports for each Koppers Benefit Plan
and the current summary plan description for each Koppers Benefit Plan. The
Partnership and the Employees participate in the Koppers Benefit Plans due to
the Partnership’s status as an Affiliate of Koppers.

 

21



--------------------------------------------------------------------------------

(b) Except as set forth in Section 4.14(b) of the Disclosure Schedule, each
Koppers Benefit Plan has been established and maintained in accordance with its
terms and all applicable laws, except where any such non-compliance individually
or in the aggregate could not reasonably be expected to result in any material
liability to the Partnership or, following the Closing, Buyer or any of its
Affiliates.

(c) Except as set forth in Section 4.14(c) of the Disclosure Schedule, no
Koppers Benefit Plan provides, and the Partnership does not have any liability
(whether contingent or otherwise) to provide post-termination or retiree welfare
benefits (other than pension benefits) to any Employee or former employee of the
Business or any other Person except as may be required by COBRA.

(d) With respect to each Koppers Benefit Plan which is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA as to which the
Partnership or any ERISA Affiliate may have any liability under, or which is
subject to Section 302 of the Code or Title IV of ERISA, (i) no such plan is a
“multiemployer plan” within the meaning of Section 3(37) of ERISA or a “multiple
employer plan” within the meaning of Section 413(c) of the Code; (ii) no such
plan has been terminated so as to result, directly or indirectly, in any
material liability, contingent or otherwise, of the Partnership or any of its
ERISA Affiliates under Title IV of ERISA; and (iii) no complete or partial
withdrawal from such plan has been made by any Person so as to result in any
material liability to the Partnership or any of its ERISA Affiliates, whether
such liability is contingent or otherwise. Except as otherwise indicated in
Section 4.14(d) of the Disclosure Schedule, with respect to any of the Koppers
Benefit Plans, no event has occurred and no condition or set of circumstances
exists, in connection with which the Partnership or the Business will be
directly or indirectly, through an ERISA Affiliate, subject to any liability,
Encumbrance or loss of Tax deduction under ERISA or the Code or under any
agreement, instrument, statute, rule of law or regulation pursuant to or under
which any of the Partnership or the Business has indemnified or is required to
indemnify any Person against any such liability (except liability for benefit
claims and funding obligations payable in the ordinary course). Neither Koppers
nor the Partnership, nor any defined benefit plan maintained by Koppers, the
Partnership or any ERISA Affiliates have incurred any material liability to the
Pension Benefit Guaranty Corporation (“PBGC”) or the IRS except liabilities to
the PBGC pursuant to Section 4007 of ERISA, all of which have been paid as due.
Except as otherwise indicated in Section 4.14(d) of the Disclosure Schedule, no
reportable event (as such term is used in section of 4043 of ERISA and for which
the 30 day notice requirement has not been waived) or no “accumulated funding
deficiency” (as such term is used in section 412 or 4971 of the Code) has
occurred with respect to any of the Koppers Benefit Plans subject to Title IV of
ERISA.

4.15 Labor Relations; Compliance. Koppers and the Partnership are parties to a
collective bargaining agreement dated March 28, 2008 (the “Union Contract”) with
the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Works International Union (the “Union”), which governs
all of the hourly Employees listed in Section 4.13 of the Disclosure Schedules.
Except as set forth in Section 4.15 of the

 

22



--------------------------------------------------------------------------------

Disclosure Schedule, there has not been, there is not presently pending or
existing, and to Koppers’ knowledge there is not threatened, against Koppers or
the Partnership or with respect to the Business (a) any strike, slowdown,
picketing or work stoppage, (b) any proceeding based on the alleged violation of
any Law pertaining to labor relations or employment matters, including any
charge or complaint filed by an employee or union with the National Labor
Relations Board, the Equal Employment Opportunity Commission, or any comparable
Governmental Entity, organizational activity, or other labor or employment
dispute against Koppers arising with respect to the Business or the Partnership,
except in each case as would not have a Material Adverse Effect, or (c) any
application for certification of a collective bargaining agent.

4.16 Taxes.

(a) The Partnership qualifies as a partnership for federal and state income tax
purposes and has so qualified since its formation. The Partnership has filed or
caused to be filed all material Tax Returns that are or were required to be
filed by or with respect to any of them, either separately or as a member of a
group of corporations, pursuant to applicable Law. The Partnership has delivered
or made available to Buyer copies of all state and local income Tax Returns that
pertain solely to the Partnership during ownership by the Partnership filed for
periods beginning on or after January 1, 2005. The Partnership has paid all
Taxes that have been shown as due on those Tax Returns.

(b) Except as set forth in Section 4.16 of the Disclosure Schedule, none of the
United States federal or state income Tax Returns of the Partnership has been
audited by relevant federal or state tax authorities. Except as set forth in
Section 4.16 of the Disclosure Schedule, no adjustments have been made by the
IRS to the income of the Partnership on the United States federal income Tax
Returns filed by the Partnership. There is no audit presently in progress
involving a Tax Return filed by the Partnership for which the Partnership has
given or been requested to give a waiver or extension of any statute of
limitations relating to the payment of Taxes for which the Partnership may be
liable. Except as set forth in Section 4.16 of the Disclosure Schedule, no audit
or other proceeding by any Governmental Entity is pending or threatened with
respect to any Taxes due from or with respect to the Partnership or any Tax
Return filed by or with respect to the Partnership.

(c) All Taxes that are or were required by Law to be withheld or collected have
been duly withheld or collected and, to the extent required, have been paid to
the proper Governmental Entity or other Person.

(d) All Tax Returns filed by (or that include on a consolidated basis) the
Partnership are true, correct and complete in all material respects.

(e) The Partnership has no liability for any Tax or any portion of any Tax of
any other Person, as transferee or successor, by contract, intercompany account
system or otherwise and has never been a member of an affiliated group filing
consolidated Tax Returns for federal, state, local or foreign purposes.

 

23



--------------------------------------------------------------------------------

(f) No claim has been made in writing by a taxing authority in a jurisdiction
where the Partnership does not file Tax Returns that it is or may be subject to
taxation in the jurisdiction with respect to income or assets of the Business.

(g) The Partnership will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any transaction,
other than a transaction in the ordinary course of business, that occurred prior
to the Closing Date.

(h) Sellers make no representation or warranty as to the availability of tax
credits under Section 45K of the Code in respect of sales of fuel produced at
the Facility for purposes of any Tax Return filed after the date of this
Agreement.

4.17 Environmental.

(a) Except as set forth in Section 4.17(a) of the Disclosure Schedule, each of
the Business and the Partnership has been conducted in all material respects in
accordance with all Environmental Laws and Koppers has timely applied for,
obtained or maintained in effect, as appropriate, all Environmental Permits and
is in material compliance with all such Environmental Permits, including without
limitation the PADEP Consent Order, except in each case as would not reasonably
be expected to have a Material Adverse Effect. Except as set forth in
Section 4.17(a) of the Disclosure Schedule, neither Koppers nor the Partnership
has any unresolved notice of any violation of any Environmental Law or
Environmental Permit applicable to the Partnership or the Business.

(b) Except as set forth in Section 4.17(b) of the Disclosure Schedule, there are
no pending or, to Koppers’ knowledge, threatened Actions or Orders including,
without limitation, contractual claims, or any consent decrees or other
agreements in effect that relate to environmental conditions in, on, under or
related to the Facility, except in each case as would not reasonably be expected
to have a Material Adverse Effect.

(c) Except as set forth in Section 4.17(c) of the Disclosure Schedule, the
Partnership has not received any written notice from a Governmental Entity
regarding a new, proposed regulation under any Environmental Law which would be
applicable to the Facility specifically and not to other entities with
operations in the Business which, if instituted or promulgated, would have a
Material Adverse Effect.

(d) Except as set forth in Section 4.17(d) of the Disclosure Schedule, to
Koppers’ knowledge, no polychlorinated biphenyls, underground storage tanks, or
landfill, impoundment or other disposal area, is present at the Facility, except
as would not reasonably be expected to have a Material Adverse Effect.

(e) To Koppers’ knowledge, all waste materials generated by the Partnership or
the Business have been properly stored, transported, treated and disposed of in
accordance with all applicable Environmental Laws, except as would not
reasonably be expected to have a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

(f) Koppers has provided Buyer with access to all known material environmental,
audits, investigations, and sampling or similar reports relating to the
Facility.

(g) No liens pursuant to Environmental Laws have been or are imposed on the
Facility, and to Koppers’ knowledge no such liens have been threatened.

4.18 Related Party Transactions. Upon the consummation of the Closing, no
Affiliate or related Person of Sellers will beneficially own or have any other
material interest in any assets of the Partnership with a value in excess of
$50,000.

4.19 No Other Representation. Neither the Sellers nor the Partnership nor any of
their respective partners or officers have made, or shall be deemed to have
made, and neither the Sellers nor the Partnership is liable for or bound in any
manner by, any express or implied representations, warranties, guaranties,
promises or statements pertaining to the Business or the transactions
contemplated under this Agreement, except as specifically and expressly set
forth in this Article IV.

4.20 Disclosure of Information. To Koppers’ knowledge, no representation or
warranty by the Sellers in this Agreement, and no exhibit, document,
certificate, or Disclosure Schedule furnished or to be furnished to the Buyer
pursuant hereto in connection with the transactions contemplated hereby,
considered as a whole, contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary to make
the statements or facts contained herein or therein, in the context of the
overall information provided to Buyer, not misleading.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Each representation and warranty contained in this Article V is qualified by the
disclosures made with respect to such representations and warranty in the
Buyer’s Disclosure Schedule attached to this Agreement (the “Buyer’s Disclosure
Schedule”). Except as set forth in the Buyer’s Disclosure Schedule, Buyer
represents and warrants to Sellers as follows:

5.1 Organization and Related Matters. The Buyer is a société anonyme duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization. The Buyer has all necessary corporate power and
corporate authority to execute, deliver and perform this Agreement and the
Supply Agreement.

5.2 Authorization; No Conflicts.

(a) The execution, delivery and performance of each of this Agreement and the
Supply Contract has been duly and validly authorized by all necessary corporate
action on the part of Buyer. This Agreement constitutes, and when executed and
delivered in accordance with this Agreement, the Supply Contract will
constitute, the legally valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or limiting creditors’ rights generally and general principles
of equity and public policy. The execution, delivery and performance of this
Agreement and

 

25



--------------------------------------------------------------------------------

the Supply Contract, and the consummation of the transactions contemplated
hereby and thereby, will not (i) violate the charter documents or bylaws of the
Buyer, (ii) violate or constitute a breach or default (whether upon lapse of
time and/or the occurrence of any act or event or otherwise under any material
Contract to which the Buyer is a party) or (iii) violate any Law.

(b) Except for matters identified in Section 5.2(b) of the Buyer’s Disclosure
Schedule, the execution, delivery and performance by Buyer of this Agreement and
the Supply Agreement, and the consummation of the transactions contemplated
hereby and thereby, will not require any Approval or Permit of any Governmental
Entity.

5.3 Legal Proceedings. There is no Action pending, or, to Buyer’s knowledge,
threatened, against Buyer nor is there any Order existing against Buyer, that
individually or when aggregated with one or more other Actions or Orders would
prohibit or limit the ability of the Buyer to consummate the transactions
contemplated hereby.

5.4 No Brokers or Finders. No agent, broker, finder or investment or commercial
banker, or other Person engaged by or acting on behalf of Buyer or any of their
Affiliates in connection with the negotiation, execution or performance of this
Agreement or the transactions contemplated by this Agreement is or will be
entitled to any brokerage or finder’s or similar fee or other commission as a
result of this Agreement or such transactions.

5.5 Availability of Funds. At Closing, Buyer will have sufficient funds
available to enable Buyer to consummate the transactions contemplated hereby and
to permit Buyer to timely perform all of their obligations under this Agreement.

5.6 Qualified Buyer. Buyer is qualified to obtain any permits, licenses or
authorizations necessary for Buyer to own the Interests as contemplated by this
Agreement and to operate the Facility.

5.7 Securities Matters.

(a) The Interests to be received by Buyer will be acquired for investment for
such Buyer’s own account, not with a view to the distribution of any part
thereof, and Buyer have no present intention of selling, granting any
participation in, or otherwise distributing the same. The Buyer does not have
any contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to the Interests.

(b) Buyer understands that the Interests are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as such securities
are being acquired in a transaction not involving a public offering and that
under such laws and applicable regulations such securities may not be resold in
the absence of an effective registration statement covering the Interests or an
exemption from registration under the Securities Act of 1933, as amended.

 

26



--------------------------------------------------------------------------------

ARTICLE VI

INTERIM COVENANTS

6.1 Access. Koppers shall permit Buyer and its representatives (which term shall
be deemed to include its independent accountants and counsel), to have
reasonable access during normal business hours, upon reasonable notice and in
such manner as will not unreasonably interfere with the conduct of the Business,
to the Partnership’s properties, books, records and all other information with
respect to the Business and the Facility, as Buyer may from time to time
reasonably request, and at Buyer’s expense to make copies of such books, records
and other documents as Buyer considers reasonably necessary or appropriate for
the purposes of familiarizing themselves with the Business, obtaining any
necessary Approvals of or Permits for the transactions contemplated by this
Agreement and conducting an evaluation of the Business; provided, however, that
under no circumstances shall Koppers be required to provide to Buyer and its
representatives access to, nor shall any of them have rights to make copies of,
(a) Tax Returns filed by either Seller or any of their Affiliates, other than
the Partnership, (b) any information or materials required to be kept
confidential by Law, or (c) any privileged attorney-client communications or
attorney work-product relating (i) specifically to this Agreement or the
transactions contemplated hereby, or (ii) to the Business, unless with respect
to (ii) only, Buyer enters into a customary joint-defense agreement if Koppers
is advised by its counsel that such agreement is both necessary and sufficient
to avoid waiver of attorney-client privilege.

6.2 Conduct of Business. Koppers shall use its Commercially Reasonable Efforts,
and shall cause the Partnership to use its Commercially Reasonable Efforts, to
preserve intact the Business, maintain and keep its properties and equipment in
good repair, keep available the services of the current officers, employees, and
agents of the Business, and maintain the relations and good will with suppliers,
customers, employees and others having business relationships with the Business.
Without limiting the generality of the foregoing, from the date hereof until the
Closing Date, without the prior consent of Buyer, except as set forth in
Section 6.2 of the Schedule, Koppers will not permit the Partnership to:

(a) other than as expressly contemplated by this Agreement, conduct the Business
in any manner except in the ordinary course of business, consistent with the
past practice;

(b) sell, lease, license, transfer, mortgage, encumber or otherwise dispose of
any material amount of assets except in the ordinary course of business and
except for sales of excess inventory consistent with past practice over the last
12 months.

(c) adopt or propose any change in its limited partnership documents other than
the Conversion, provided that if the Buyer notifies Koppers (which notice shall
be delivered not less than 15 days before the Closing) that it no longer wishes
to effect the Conversion, the parties shall make such amendments as are
necessary to this Agreement so as to provide for the sale of the Partnership in
its current form rather than in the form of the Limited Liability Company;

(d) merge or consolidate with any other Person;

 

27



--------------------------------------------------------------------------------

(e) make an Investment in any Person;

(f) acquire an amount of assets of any other Person outside of the ordinary
course of business;

(g) authorize, recommend, propose or announce an intention to adopt a plan of
complete or partial liquidation or dissolution;

(h) (i) grant any material increase in the salary or other compensation of its
employees, agents, independent contractors or representatives, except pursuant
to the terms of written agreements in effect on the date hereof, nor grant any
material bonus or other extraordinary payment to any employee, agent,
independent contractor or representative, enter into any employment, independent
contractor or representative agreement, make any loan to or enter into any
material transaction of any other nature with any employee, agent, independent
contractor or representative of the Partnership or (ii) amend or terminate any
Koppers Benefit Plan or adopt any new arrangement that would be a Koppers
Benefit Plan if such arrangement were in effect as of the date hereof;

(i) terminate the employment of any key Employee, other than for “cause”;

(j) incur, renew, extend, assume or guarantee any indebtedness for borrowed
money, other than working capital in the ordinary course of business;

(k) sell, transfer, license, abandon, cancel, let lapse, fail to renew, fail to
continue to prosecute, protect or defend, or otherwise dispose of, any Owned
Material Intangible Property;

(l) fail to maintain its books, accounts and records in the usual manner and
consistent with past practice;

(m) authorize, issue or sell any additional interests in the Partnership or make
any distribution of any asset of the Partnership, other than cash, provided that
any such distribution of cash shall be permitted only to the extent that it
would not result in the Partnership having less than $1 million in cash
following such distribution;

(n) modify, amend or terminate, or waive or assign any material right under any
Material Contract;

(o) enter into any activities unrelated to the Business (except for sales of
excess inventory consistent with past practice over the last 12 months);

(p) take any other action that would cause or be likely to cause a breach of the
representations and warranties set forth in Article IV hereof if such
representations or warranties were made as of the Closing; or

(q) agree or commit to do any of the foregoing.

 

28



--------------------------------------------------------------------------------

6.3 Approvals and Permits; Filings with Governmental Entities.

(a) Koppers shall cause the Partnership to use Commercially Reasonable Efforts
to obtain, and will promptly cause the Partnership to prepare and file all
registrations, filings and applications, requests and notices preliminary to,
all Approvals and Permits required for the consummation of the transactions
contemplated herein, and Buyer agrees to cooperate in good faith with Koppers
and the Partnership in order to obtain all such Approvals and Permits.

(b) As soon as reasonably practicable after the execution of this Agreement,
Koppers and Buyer shall make any and all filings required under the HSR Act and
any other Law requiring filings with any Governmental Entity with respect to the
transactions contemplated hereby. Koppers and Buyer shall furnish each other
such necessary information and reasonable assistance as the other may reasonably
request in connection with its preparation of necessary filings or submissions
under the provisions of such Laws. Koppers and Buyer will promptly supply to
each other copies of all correspondence, filings or communications, including
file memoranda evidencing telephonic conferences, by such party or its
Affiliates with any Governmental Entity or members of its staff, with respect to
the transactions contemplated by this Agreement, except for documents filed
pursuant to the Hart-Scott Rodino Notification and Report Form or communications
regarding the same.

(c) Within 5 business days after the execution of this Agreement, Koppers and
Buyer shall make initial contact with PADEP to obtain a Consent Order and
Agreement from PADEP as required under Section 18 of the PADEP Consent Order.

(d) Buyer and Sellers shall bear on an equal basis all fees, including filing
fees, in connection with filings required under the HSR Act and to obtain the
requisite Approval from PADEP. Buyer and Sellers shall pay their own fees and
expenses in connection with all other filings under this Section 6.3.

6.4 Efforts. Upon the terms and subject to the conditions of this Agreement,
each of the parties hereto shall use its Commercially Reasonable Efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable consistent with applicable law to cause
the fulfillment of the conditions to Closing set forth herein and to consummate
and make effective in the most expeditious manner practicable the transactions
contemplated hereby.

6.5 Notification of Certain Matters.

(a) Koppers shall give prompt notice to Buyer of any fact, event or circumstance
known to it that (i) is reasonably likely, individually or taken together with
all other facts, events and circumstances known to it, to result in any Material
Adverse Effect, (ii) would cause or constitute a material breach of any of its
representations, warranties, covenants or agreements contained herein or
(iii) would make it impossible for Sellers to consummate the transactions
contemplated by this Agreement.

 

29



--------------------------------------------------------------------------------

(b) Buyer shall give prompt notice to Koppers of any fact, event or circumstance
known to it that (i) is reasonably likely, individually or taken together with
all other facts, events and circumstances known to them, to result in any
material adverse effect on Buyer’s ability to perform their obligations under
this Agreement, (ii) would cause or constitute a material breach of any of their
representations, warranties, covenants or agreements contained herein or
(iii) would make it impossible for Buyer to consummate the transactions
contemplated by this Agreement.

(c) If Koppers, on the one hand, or Buyer, on the other hand, provides notice
pursuant to subsections (a) or (b) above, respectively (such notice a “Notice”;
and the Party providing such notice, the “Notifying Party”), that a fact, event
or circumstance known to the Notifying Party would give rise to a right to
termination under Section 11.1(d) of this Agreement, the Party receiving such
Notice (the “Notified Party”) shall provide notice to the Notifying Party (a
“Termination Notice”) within fifteen days of receipt of the Notice if the
Notified Party intends to exercise such right to terminate as a result of the
matters set forth in the Notice; otherwise the Notified Party shall be deemed to
have waived such right with respect to the matters set forth in the Notice.
Notwithstanding anything contained herein to the contrary, to the extent that
the Notified Parties’ rights with respect to the matters set forth in the Notice
are waived as a result of the Notified Parties’ failure to provide the Notifying
Parties with a Termination Notice within the 15 day period (it being understood
that such failure shall constitute such a waiver), the matter described in the
Notice shall not thereafter (i) be grounds for termination of this Agreement by
the Notified Parties under Article XI hereof or (ii) give rise to a claim by the
Notified Parties under Article XII hereof.

6.6 Competing Transaction. From the date of this Agreement until the Closing,
neither Sellers, nor any of their respective Affiliates, shall initiate, solicit
or encourage (including by way of furnishing information or assistance), or take
any other action intended to facilitate, any inquiries or the making of any
proposal that constitutes, or may reasonably be expected to lead to, any
Competing Transaction, or enter into discussions or negotiate with any Person in
furtherance of any such Competing Transaction (regardless of the Person
initiating contact), or agree to any Competing Transaction, or authorize or
permit any of the officers or employees of the Partnership or any of its
investment bankers, financial advisors, attorneys, accountants or other
representatives to take any such action. For purposes of this Agreement,
“Competing Transaction” shall mean any of the following involving the Business:
(i) any sale, lease, exchange, mortgage, pledge, transfer or other disposition
of a material portion of the assets of the Business in a single transaction or
series of transactions; (ii) any acquisition of interests in the Partnership; or
(iii) any other investment in the Business by a non-affiliate.

6.7 Interference with Business. Prior to the Closing, Buyer shall not
communicate with any customer or supplier of the Business or otherwise interfere
with the Business without the prior written consent of Koppers, which shall not
be unreasonably withheld or delayed; provided, however, that Koppers shall be
entitled to be present and participate in any such approved communication with
any customer or supplier.

6.8 Real Estate Matters. Buyer, at its own discretion and sole expense, may
order a preliminary title report from a nationally recognized title company (the
“Title Company”) with respect to the Real Property. Koppers shall, and shall
cause the Partnership to use Commercially Reasonable Efforts in cooperating with
Buyer and the Title Company in

 

30



--------------------------------------------------------------------------------

connection with the compilation, review and examination of title to the Real
Property and in connection with Buyer’s efforts to obtain a title insurance
policy pursuant thereto, including, by providing customary affidavits and other
similar instruments are as reasonably and customarily required by the Title
Company for (i) issuance of a non-imputation endorsement and (ii) the deletion
of any standard or printed exceptions, in any title insurance policy issued
pursuant thereto, that are customarily deleted by virtue of a seller delivering
such instruments in commercial real estate transactions of a similar nature in
the state or province in which the Real Property is located (provided that such
affidavits shall be based on the actual knowledge of the signatory). Such
cooperation by Koppers and the Partnership shall include providing Buyer and the
Title Company copies of, with respect to the Real Property, reasonably requested
existing surveys, maps, GIS reports (including GIS-based compartment maps),
aerial photographs, existing title reports and title insurance policies and
true, correct and complete copies of the encumbrance documents identified
therein, to the extent the same are in the possession of Koppers or the
Partnership, and to the extent the same are not publicly available, such as due
to having been recorded in public real estate records. It being understood that
any liability arising pursuant to such customary affidavits described in this
Section 6.8 shall be the liability of the Koppers alone, and Buyer shall have no
responsibility for such liability.

6.9 Koppers Contracts; Environmental Permits.

(a) Prior to the Closing, Koppers shall assign to the Partnership, and shall
cause the Partnership to assume, those Material Contracts designated with the
symbol “***” on Section 4.11(a) of the Disclosure Schedule (each Material
Contract so designated, an “Assignable Contract”).

(b) Prior to the Closing, Koppers and Buyer shall use their respective
Commercially Reasonable Efforts to seek to obtain any Approvals required in
order for Koppers to assign to the Partnership, and for the Partnership to
assume, those Material Contracts designated with the symbol “##” on
Section 4.11(a) of the Disclosure Schedule (each Material Contract so
designated, an “Approval Contract”). In the event all Approvals required in
order for Koppers to assign to the Partnership, and for the Partnership to
assume, a particular Approval Contract are actually obtained prior to the
Closing, Koppers shall assign to the Partnership, and shall cause the
Partnership to assume, that particular Approval Contract. In the event any
Approval required in order for Koppers to assign to the Partnership, and for the
Partnership to assume, a particular Approval Contract is not obtained prior to
Closing (such an Approval Contract, a “Non-Consenting Contract”), then following
the Closing (i) Koppers and Buyer shall use their respective Commercially
Reasonable Efforts to seek to obtain the Approvals required in order for Koppers
to assign, and for the Partnership to assume, such Non-Consenting Contract and
(ii) to the extent permissible under the terms of such Non-Consenting Contract,
Koppers shall remain a party to such Non-Consenting Contract and shall continue
to perform and to accept performance under such contract in consultation with
the Limited Liability Company and shall pass through to the Limited Liability
Company the benefits and burdens of such Non-Consenting Contract as if the
Limited Liability Company were party to such Non-Consenting Contract. The Buyer
shall, or shall cause the Limited Liability Company to, reimburse Koppers for
all amounts paid and expenses incurred in connection with the performance of its
obligations under such Non-Consenting Contract.

 

31



--------------------------------------------------------------------------------

(c) Notwithstanding subsection (b) above, the parties agree that in lieu of
Koppers seeking to assign to the Partnership the lease schedules covering the
Dell Leased Equipment, Koppers may elect to purchase the Dell Leased Equipment
and assign such equipment to the Partnership prior to Closing.

(d) Koppers and Buyer shall use their respective Commercially Reasonable Efforts
to seek to obtain the Approvals required in order to transfer to Buyer prior to
Closing the Environmental Permits or the applications for Environmental Permits,
as applicable, listed in Section 4.4 of the Disclosure Schedule.

(e) Unless otherwise requested by the Buyer, Koppers shall use its Commercially
Reasonable Efforts to assign to the Buyer or the Partnership as of the Closing
the rights (and the Buyer or the Partnership shall assume the corresponding
obligations) of Koppers relating to the continued use of the pilot plant
referenced in Section 4.9(d) of the Disclosure Schedule. In the event that such
rights and obligations cannot be transferred as of the Closing, following the
Closing Koppers shall (unless advised by Buyer that Buyer does not want Koppers
to) pass to the Limited Liability Company the benefits and burdens of Koppers
relating to the continued use of such pilot plant in accordance with the
provision in Section 6.9(b) relating to Non-Consenting Contracts.

6.10 Tar Supply Contracts. As promptly as practicable following the date hereof,
but in any event at or prior to Closing, each of Koppers and Buyer shall execute
and deliver (or shall cause its appropriate affiliate to execute and deliver)
the tar supply contracts attached hereto as Exhibits D, E, F and G,
respectively.

6.11 Preservation of Rights; Assistance.

(a) Until the Closing, Koppers shall cause the Partnership to use Commercially
Reasonable Efforts to preserve intact and defend all of its rights under any
coal supply Contracts (including but not limited to those set forth in items 1-6
of Section 4.11(a) of the Disclosure Schedule), and shall keep Buyer fully
informed of all material communications (written or oral) with the
counterparties thereto.

(b) Following the Closing, Koppers shall (i) use its Commercially Reasonable
Efforts to make available to the Buyer and the Limited Liability Company any
personnel whose assistance, testimony or presence the Buyer reasonably deems
necessary in evaluating, defending or asserting any claim relating to such
Contracts, as well as any documents, records and other materials in the
possession of Koppers that are reasonably required by the Buyer in connection
therewith, and (ii) otherwise cooperate with the Buyer and the Limited Liability
Company at Buyer’s reasonable request and at Buyer’s expense in connection with
such matters.

 

32



--------------------------------------------------------------------------------

ARTICLE VII

ADDITIONAL CONTINUING COVENANTS

7.1 Post-Closing Access. Each party shall use Commercially Reasonable Efforts to
cooperate with the other party to make available to the other party all
financial, Tax and other information reasonably required by the other party in
connection with (a) any audit of the other party by the other party’s outside
accountants, or any audit or other investigation by any taxing authority or any
required reports or submissions (including any consolidated financial or
statutory reporting obligations of Koppers or its Affiliates) to Governmental
Entities with respect to the Business and (b) matters relating to insurance
coverage of the Business, third-party litigation, claims, proceedings and
investigations provided that neither Sellers nor Buyer shall be required to
provide the others with Tax Returns. Buyer shall cause such information to be
preserved after the Closing Date for the same period of time that Buyer’s
Affiliates preserve such information with respect to similar assets owned by
such Affiliates, and thereafter will dispose thereof only after Buyer shall have
given (or caused to be given) Koppers ninety days’ prior written notice of such
impending disposition and the opportunity (at Koppers’ expense) to remove and
retain such information. Buyer acknowledges that the Partnership has an
obligation to the Sellers similar to the obligation of the Buyer hereunder. Any
information obtained pursuant to this Section 7.1 or pursuant to any other
section hereof providing for the sharing of information shall be subject to
Section 15.2.

7.2 Excluded Intangible Property. Buyer acknowledges and agrees that any rights
to ownership or use by the Partnership of the Excluded Intangible Property shall
cease upon the Closing. From and after the Closing, Buyer shall, and shall cause
the Partnership and the Subsidiaries to, not engage in any use of any such
Excluded Intangible Property in connection with any advertising, marketing or
solicitation efforts or otherwise.

7.3 Insurance. To the extent that (i) there are any third-party insurance
policies maintained by Koppers, or any policies which Koppers became the
beneficiary of upon its purchase of the Facility, which, although expired, may
continue to provide coverage for prior periods (the “Koppers’ Insurance
Policies”) covering any loss, liability, damage or expense relating to the
assets, business, operations, conduct, products and employees (including former
employees) of, and any aspect of the Business at, the Facility relating to or
arising out of occurrences prior to the Closing (and such loss, liability,
damage or expense, a “Facilities Liability”) and (ii) the Koppers’ Insurance
Policies continue to permit claims after the Closing to be made with respect to
such Facility Liabilities, Koppers agrees to cooperate with the Buyer in
submitting, and to submit any such claims on behalf of the Buyer or the Facility
under the Koppers’ Insurance Policies with respect to such Facility Liabilities.
To the extent Koppers’ actually receives a cash payment under a Koppers’
Insurance Policy with respect to a Facilities Liability, Koppers agrees to pay
over to Buyer the amount of such cash payment, less the amount of any loss
recognized by Koppers prior to the Closing with respect to such Facilities
Liability.

 

33



--------------------------------------------------------------------------------

ARTICLE VIII

GENERAL CONDITIONS TO CLOSE

The obligations of the parties to effect the Closing shall be subject to the
following conditions:

8.1 No Orders; Legal Proceedings. No Law or Order shall have been enacted,
entered, issued, promulgated or enforced by any Governmental Entity, nor shall
any Action have been instituted and remain pending by any Governmental Entity on
what would otherwise be the Closing Date, which prohibits or restricts or would
(if successful) prohibit or restrict the transactions contemplated by this
Agreement.

8.2 Regulatory Filings. Any applicable waiting period under the HSR Act and any
other Laws requiring filings with any Governmental Entity as provided in
Section 6.3(b) shall have expired or been terminated.

8.3 Union Matters. Buyer shall have either (i) recognized the Union and assumed
in writing the Union Contract and delivered to Koppers signed copies of such
assumption or (ii) entered into a new contract with the Union which replaces the
Union Contract effective as of the Closing Date (the “New Union Contract”) and
delivered to Koppers signed copies of the New Union Contract.

ARTICLE IX

CONDITIONS TO OBLIGATIONS OF BUYER

The obligations of Buyer to effect the Closing shall be subject to the following
conditions except to the extent waived in writing by Buyer:

9.1 Representations and Warranties and Covenants of Sellers. The obligation of
Buyer to consummate the transactions contemplated by this Agreement is subject
to the fulfillment, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived by Buyer in whole or in part to
the extent permitted by applicable Law):

(a) The representations and warranties of Sellers set forth in this Agreement
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, when made and at
and as of the Closing Date as though made on the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties qualified as to materiality
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, on and as of such earlier date); and

(b) Each Seller and the Partnership shall have performed and complied in all
material respects with all obligations and covenants required by this Agreement
to be performed or complied with by such Seller and the Partnership,
respectively, on or prior to the Closing Date.

 

34



--------------------------------------------------------------------------------

(c) Each Seller shall deliver to the Buyer a duly executed certificate stating
that such Seller is not a foreign person within the meaning set forth in
Treasury Regulation Section 1.1445-2(b)(2)(iv). If such certificate is not
delivered to the Buyer by a Seller, the Buyer shall be entitled to withhold 10%
of amounts otherwise payable to such Seller.

(d) Koppers shall have assigned to the Partnership, and the Partnership shall
have assumed, the Assignable Contracts.

(e) The Partnership shall have been converted to the Limited Liability Company
pursuant to Section 18-214 of the Limited Liability Company Act of the State of
Delaware.

(f) Koppers and the Buyer shall have entered into a transitional services
agreement with respect to those services described on Schedule 9.1(f) to be
provided on a transitional basis by Koppers to the Limited Liability Company
following the Closing for the period identified on such schedule and on such
other customary terms mutually agreeable to the parties.

Notwithstanding anything in this Agreement to the contrary, the parties agree
that the matters described Sections 4.9(d) and 4.11(b) of the Disclosure
Schedule shall not give rise to or otherwise form the basis upon which Buyer
relieved of its obligation under this Agreement to effect the Closing.

9.2 Closing Documents. Each of the Sellers shall have delivered the Assignment
and all of the resolutions, certificates, documents and instruments required by
each Seller or the Partnership by this Agreement on or prior to the Closing.

9.3 Approvals and Permits.

(a) Buyer shall have either entered into a new Consent Order and Agreement with
PADEP or executed an assignment and assumption agreement approved by PADEP with
respect to the PADEP Consent Order, in either case with terms and conditions
substantially the same as those in the PADEP Consent Order.

(b) All requisite approvals or authorizations required from any Governmental
Entity for the consummation of the transactions herein shall have been duly
obtained and all applicable mandatory waiting periods shall have expired or
otherwise terminated.

(c) All requisite Approvals shall have been obtained with respect to the items
set forth in Section 4.4 of the Disclosure Schedule; provided, however, that
(i) the receipt of any Approvals required in order for Koppers to assign to the
Partnership, and for the Partnership to assume, any of the Approval Contracts
shall not constitute a condition to Buyer’s obligation to consummate the
transactions contemplated by this Agreement and (ii) with respect to any
Approvals required in connection with the transfer of the Environmental Permits
set forth in item 8 of Section 4.4 of the Disclosure Schedule, the obligation of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject only to the condition that Buyer shall have received reasonably
satisfactory assurances from the relevant Governmental Entity indicating that it
will not object to the transfer of such Environmental Permit in connection with
the transactions contemplated hereby.

 

35



--------------------------------------------------------------------------------

9.4 Release of Liens. All Encumbrances on the assets of the Partnership arising
under Koppers’ senior secured credit facility shall have been released.

ARTICLE X

CONDITIONS TO OBLIGATIONS OF SELLERS

The obligations of Sellers to effect the Closing shall be subject to the
following conditions, except to the extent waived in writing by Sellers:

10.1 Representations and Warranties and Covenants of Buyer. The obligations of
Sellers to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by Sellers in whole or
in part to the extent permitted by applicable Law):

(a) The representations and warranties of Buyer set forth in this Agreement
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, when made and at
and as of the Closing Date as though made on the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties qualified as to materiality
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, on and as of such earlier date); and

(b) Buyer shall have performed and complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by each Buyer on or prior to the Closing Date.

10.2 Closing Documents. Buyer shall have delivered all of the resolutions,
certificates, documents and instruments required of it by this Agreement on or
prior to the Closing.

ARTICLE XI

TERMINATION OF OBLIGATIONS; SURVIVAL

11.1 Termination of Agreement. Anything herein to the contrary notwithstanding,
this Agreement and the transactions contemplated by this Agreement shall
automatically terminate, without any notice, demand or action by either party,
if the Closing does not occur on or before the close of business on
September 30, 2008 unless extended by mutual consent in writing by Buyer and
Koppers and otherwise may be terminated at any time before the Closing as
follows and in no other manner:

(a) Mutual Consent. By mutual consent in writing by Buyer and Koppers.

(b) Conditions to Buyer’s Performance Not Met. By Buyer by written notice to
Koppers if any event occurs or condition exists which would render impossible
the satisfaction of one or more conditions to the obligations of Buyer to
consummate the transactions contemplated by this Agreement as set forth in
Articles VIII or IX.

 

36



--------------------------------------------------------------------------------

(c) Conditions to Sellers’ Performance Not Met. By Koppers by written notice to
Buyer if any event occurs or condition exists which would render impossible the
satisfaction of one or more conditions to the obligation of Sellers to
consummate the transactions contemplated by this Agreement as set forth in
Articles VIII or X.

(d) Material Breach. By Buyer or Koppers if there has been a material
misrepresentation or other material breach by the other party in its
representations, warranties and covenants set forth herein; provided, however,
that the breaching party shall have ten business days after receipt of notice
from the other party of its intention to terminate this Agreement if such breach
continues, in which to cure such breach. For the avoidance of doubt, the parties
agree that matters described Sections 4.9(d) and 4.11(b) of the Disclosure
Schedule shall not give rise to or otherwise form a basis upon which Buyer may
terminate this Agreement under this Section 11.1.

(e) Change in Law. By either Koppers or Buyer if there shall be any change in
any Law that makes consummation of the transactions contemplated hereby illegal
or otherwise prohibited.

(f) Governmental Action. By Buyer or Koppers, if any court or Governmental
Entity of competent jurisdiction in the United States shall have issued an Order
or taken any other action, permanently prohibiting the transactions contemplated
by this Agreement, and such Order shall have become final and non-appealable.

The party desiring to terminate this Agreement shall give notice of such
termination to the other party.

11.2 Effect of Termination. In the event that this Agreement shall be terminated
pursuant to Section 11.1, all further obligations of the parties under this
Agreement shall terminate; provided that the obligations of the parties
contained in Sections 15.2, 16.13, 16.14 and 16.15 shall survive any such
termination, and that a termination under Section 11.1 shall not relieve either
party of any liability for a breach of, or for any misrepresentation under this
Agreement, or be deemed to constitute a waiver of any available remedy
(including specific performance, if available) for any such breach or
misrepresentation.

ARTICLE XII

INDEMNIFICATION

12.1 Obligations of Koppers. Subject to the provisions of Sections 12.5 and
12.7, from and after the Closing, Koppers agrees to indemnify and hold harmless
Buyer and its officers, directors, agents and Affiliates from and against any
and all Losses, as a result of, or based upon or arising from, directly or
indirectly:

(a) any inaccuracy in or breach of any of the representations or warranties made
by Koppers in this Agreement (which for the purpose of determining Losses for
indemnification purposes shall exclude any representation and warranties made
exclusively by CI in this Agreement); and

 

37



--------------------------------------------------------------------------------

(b) any breach or nonperformance of any of the other covenants and agreements
made by Koppers in this Agreement other than any breach or nonperformance which
has been waived by Buyer in writing.

(c) any Action or Order under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, to the extent arising from
or relating to hazardous substances generated by the Business or arranged for
treatment or disposal by the Partnership prior to or as of the Closing;

(d) the Koppers Litigation; and

(e) the complaint described in item 5 of Section 4.17(b) of the Disclosure
Schedule.

12.2 Obligations of CI. Subject to the provisions of Sections 12.5 and 12.7,
from and after the Closing, CI agrees to indemnify and hold harmless Buyer and
its officers, directors, agents and Affiliates from and against any and all
Losses as a result of, or based upon or arising from, directly or indirectly:

(a) any inaccuracy in or breach of any of the representations or warranties made
by CI in Sections 4.2(b), 4.4(b), 4.4(d) and 4.7(b) of this Agreement (which for
the purpose of determining Losses for indemnification purposes shall exclude any
representation and warranties made exclusively by Koppers in this Agreement);
and

(b) any breach or nonperformance of any of the other covenants and agreements
made by CI in this Agreement other than any breach or nonperformance which has
been waived by Buyer in writing.

12.3 Obligations of Buyer. Subject to the provisions of Section 12.5, from and
after the Closing, Buyer agrees to indemnify and hold harmless Sellers and their
respective officers, directors, agents and Affiliates from and against any and
all Losses as a result of, or based upon or arising from, directly or
indirectly:

(a) any inaccuracy in or breach of any of the representations or warranties made
by Buyer in this Agreement;

(b) any breach or nonperformance of any of the other covenants and agreements
made by Buyer in this Agreement other than any breach or nonperformance which
has been waived by Koppers in writing; and

(c) the Conversion.

 

38



--------------------------------------------------------------------------------

12.4 Procedure.

(a) Notice. Written notice to the Indemnifying Party of the existence of a
third-party claim shall be given by the Indemnified Party within fifteen days
after its receipt of a written assertion of liability from the third party. The
Indemnified Party shall not be foreclosed by any failure to provide timely
notice of the existence of a third party claim to the Indemnifying Party, except
to the extent that the Indemnifying Party has been materially prejudiced as a
direct result of such delay.

(b) Defense. The Indemnifying Party shall be entitled to assume the defense and
control of any Indemnifiable Claim with experienced counsel reasonably
satisfactory to the Indemnified Party; provided, however that if in the
reasonable opinion of counsel for the Indemnified Party, there is an actual
conflict of interest between the Indemnified Party and the Indemnifying Party,
the Indemnifying Party shall withdraw from the defense of such Indemnifiable
Claim. In the event the Indemnifying Party assumes the defense of any
Indemnifiable Claim, it shall promptly notify the Indemnified Party of its
intention to do so, provided such notice includes an acknowledgement that the
claim is an Indemnifiable Claim under the terms of this Agreement. If the
Indemnifying Party does not assume such defense, the Indemnified Party may
retain counsel to assume such defense and may compromise or settle the claim on
behalf of and for the account and risk of the Indemnifying Party, who shall be
responsible for the reasonable fees and expenses of such counsel and shall be
bound by the result of such compromise or settlement.

(c) Settlement Limitations. Notwithstanding anything in this Section 12.4 to the
contrary, the Indemnifying Party shall not, without the written consent of the
Indemnified Party, settle or compromise any Indemnifiable Claim or permit a
default or consent to entry of any judgment unless the claimant and the
Indemnifying Party provide to the Indemnified Party an unqualified release from
all liability in respect of the claim. Notwithstanding the foregoing, if a
settlement offer solely for money damages is made by the applicable third party
claimant, and the Indemnifying Party notifies the Indemnified Party in writing
of the Indemnifying Party’s willingness to accept the settlement offer and pay
the amount called for by such offer, and the Indemnified Party declines to
accept such offer, the Indemnified Party may continue to contest such claim,
free of any participation by the Indemnifying Party, and the amount of any
ultimate liability with respect to such Indemnifiable Claim that the
Indemnifying Party has an obligation to pay hereunder shall be limited to the
lesser of (i) the amount of the settlement offer that the Indemnified Party
declined to accept or (ii) the aggregate Losses of the Indemnified Party with
respect to such claim. If the Indemnifying Party makes any payment on any claim,
the Indemnifying Party shall be subrogated, to the extent of such payment, to
all rights and remedies of the Indemnified Party to any insurance benefits or
other claims of the Indemnified Party with respect to such claim.

 

39



--------------------------------------------------------------------------------

12.5 Limitations on Indemnification.

(a) Any Indemnifiable Claim shall be limited to the amount of actual damages
sustained by the Indemnified Party by reason of a breach or nonperformance by
the Indemnifying Party, less (i) any Tax benefits by the Indemnified Party based
on the present value thereof, discounted at the Agreed Rate as of the time of
such claim, by reason of such Losses and (ii) the dollar amount of any insurance
proceeds paid to the Indemnified Party with respect to such Losses; provided,
that payment of such Indemnifiable Claim shall not be withheld pending
resolution or final payment with respect to any such insurance proceeds; and
provided further, that any insurance proceeds paid to the Indemnified Party with
respect to Losses for which the Indemnified Party has previously received
payment pursuant to this Article XII shall be promptly delivered to the
Indemnifying Party.

(b) Except in the case of breaches of the representations and warranties in
Sections 4.1, 4.2(a), 4.4(a) and 4.4(c)(i), Koppers shall not be required to
indemnify Buyer under Section 12.1 unless the amount of the claim for Losses
exceeds $100,000 per individual claim or series of related claims arising from
the same set of facts or circumstances (the “Per Claim Amount”) and unless the
aggregate amount of all claims for which indemnity would otherwise be payable by
Koppers to Buyer under Section 12.1 exceeds $1,000,000 (the “Deductible
Amount”), and, in such event, Koppers shall be responsible only for the amount
in excess of the Deductible Amount. Except in the case of breaches of the
representations and warranties in Sections 4.2(b) and 4.4(b), CI shall not be
required to indemnify Buyer under Section 12.2 unless the amount of the claim
for Losses exceeds the Per Claim Amount and unless the aggregate amount of all
claims for which indemnity would otherwise be payable by CI to Buyer under
Section 12.2 exceeds the Deductible Amount, and, in such event, CI shall be
responsible only for the amount in excess of the Deductible Amount.
Notwithstanding any provision of this Agreement to the contrary, but subject
only to Section 12.5(c) below, Koppers’ indemnity obligations under Section 12.1
shall be limited, in the aggregate, to ten percent (10%) of the Koppers Purchase
Price.

(c) With respect to any breaches or inaccuracies of the representations and
warranties in Sections 4.1, 4.2(a), 4.4(a), 4.4(c)(i) and 4.7(a), the maximum
aggregate liability of Koppers will equal the amount of the Koppers Purchase
Price and with respect to any indemnity obligation of Koppers pursuant to
Section 12.1(d), the Per Claim Amount, Deductible Amount and aggregate liability
limitation set forth in Section 12.5(b) shall not apply. With respect to any
breaches or inaccuracies of the representations and warranties in Sections
4.2(b), 4.4(b), 4.4(d) and 4.7(b), the maximum aggregate liability of CI will
equal the amount of the CI Purchase Price.

(d) Buyer shall not be required to indemnify Sellers under Section 12.3 unless
with respect to any such claim the amount thereof shall exceed the Per Claim
Amount and the aggregate of all amounts for which indemnity would otherwise be
payable by Buyer in respect of all such claims by Sellers exceeds the Deductible
Amount, and in such event, Buyer shall be responsible only for the amount in
excess of the Deductible Amount.

(e) For the avoidance of doubt, the parties acknowledge and agree that the
matters described Sections 4.9(d) and 4.11(b) of the Disclosure Schedule shall
not give rise to or otherwise form a basis upon which Buyer may seek
indemnification under this Agreement.

12.6 Survival of Obligations. The representations and warranties made by Koppers
in Sections 4.2(a) and 4.4(a) and the representations and warranties made by CI
in Sections 4.2(b) and 4.4(b) shall survive indefinitely. All other
representations and warranties of Sellers

 

40



--------------------------------------------------------------------------------

made in this Agreement or in any exhibit, schedule, or the Supply Contract shall
survive any investigation made by any party hereto and the Closing of the
transactions contemplated hereby until the eighteen (18) month anniversary of
the Closing Date; provided, however, that the representations and warranties in
Section 4.16 shall survive until thirty (30) days after the expiration of the
applicable statute of limitations. No party will be liable to another under any
warranty or representation after the applicable expiration of such warranty or
representation; provided, however, that if a claim or notice is given under this
Article XII with respect to any representation or warranty prior to the
applicable expiration date, such claim may be pursued to resolution
notwithstanding expiration of the representation or warranty under which the
claim was brought.

12.7 Tax Treatment. All payments made pursuant to this Article XII and Article
XIII shall be treated as an adjustment to the Purchase Price for all tax
purposes. If, contrary to the intent of the parties expressed above, any payment
made pursuant to this Article XII or Article XIII is treated as taxable income
of the Indemnified Party, then the payor shall indemnify and hold harmless the
Indemnified Party from any liability for Taxes attributable to the receipt of
such payment, net of any off-setting tax benefit to the Indemnified Party
pursuant to Section 12.5(a).

12.8 Remedies Exclusive. The remedies provided for in this Article XII, as
limited by the limitations set forth in this Article XII, shall constitute the
sole and exclusive remedies for any post-Closing claims made for breach of this
Agreement or in connection with the transactions contemplated hereby. Each party
hereby waives any provision of Law to the extent that it would limit or restrict
the agreement contained in this Section 12.8. Notwithstanding anything to the
contrary elsewhere herein, no party or its Affiliates shall seek or be liable,
whether under this Article XII or otherwise, for any special, incidental,
punitive or consequential damages, including, but not limited to, loss of
profits, revenue or income, or loss of business reputation or opportunity
relating to any breach or alleged breach of this Agreement.

ARTICLE XIII

TAX MATTERS

13.1 Tax Covenants.

(a) For purposes of calculating the amount of fuel sales which qualify for tax
credits under Section 45K of the Code, Sellers shall be entitled to the benefit
of tax credits generated in respect of sales made through the end of the
business day on the Closing Date.

(b) Buyer covenants that it will not cause or permit any of their Affiliates to
make or change any Tax election, amend any Tax Return or take any Tax position
on any Tax Return, take any action, omit to take any action or enter into any
transaction that results in any increased Tax liability or reduction of any Tax
asset of Sellers or the Partnership in respect to any Tax period including the
Closing Date or ending on or before the close of business on the Closing Date.

 

41



--------------------------------------------------------------------------------

13.2 Allocation. Within one hundred twenty (120) days after the Closing Date,
Buyer will prepare and deliver to Sellers a draft allocation of the Adjusted
Purchase Price (and all other capitalized costs) among the assets of the
Partnership (the “Draft Purchase Price Allocation”). Buyer will prepare the
Draft Purchase Price Allocation in accordance with Code Section 1060 and the
Treasury regulations thereunder (and any similar provision of state, local or
foreign law, as appropriate). Each party shall timely and properly prepare,
execute, file and deliver all such documents, forms and other information as the
other party may reasonably request to prepare the Draft Purchase Price
Allocation. Any objection by Sellers, and the resolution of any dispute between
the parties, regarding the Draft Purchase Price Allocation shall be resolved in
accordance with the procedures outlined in Section 2.3 above. The “Purchase
Price Allocation” shall mean the Draft Purchase Price Allocation together with
any revisions thereto pursuant to this Section 13.2. Buyer and Sellers and their
respective Affiliates, if any, shall report, act and file Tax Returns
(including, but not limited to Internal Revenue Service form 8594) in all
respects and for all purposes consistent with such Purchase Price Allocation.
Neither Buyer nor Sellers shall take any position (whether in audits, tax
returns or otherwise) that is inconsistent with such Purchase Price Allocation
unless required to do so by applicable Law.

13.3 Returns and Reports and Payment of Taxes. Koppers shall file or cause to be
filed when due all Tax Returns with respect to Taxes that are required to be
filed by or with respect to the Partnership for taxable years or periods ending
on or before the Closing Date, and Sellers shall pay any Taxes due in respect of
such Tax Returns. Buyer shall file or cause to be filed when due all Tax Returns
with respect to Taxes that are required to be filed by or with respect to the
Partnership for taxable years or periods ending after the Closing Date and shall
pay any Taxes due in respect of such Tax Returns, other than Taxes that are the
responsibility of Koppers under Section 13.4 below.

13.4 Allocation of Tax Liability . The Sellers shall be responsible for, and
shall indemnify Buyer for (i) any and all Taxes levied or imposed on the
Partnership for any period ending prior to or on the Closing Date, including the
portion of any Straddle Period ending on the Closing Date and (ii) all Taxes of
any member of an affiliated, consolidated, combined or unitary group of the LLC
(or any of its predecessors) that is or was a member on or prior to the Closing
Date, pursuant to Treas. Reg. 1.1502-6 or any analogous or similar provision of
state, local or foreign Law. The portion of any Taxes that are payable with
respect to a Straddle Period that are allocable to the portion of the Straddle
Period ending on the Closing Date shall, (i) in the case of Taxes that are
either (x) based upon or related to income, receipts or shareholders’ equity or
(y) imposed in connection with any sale, transfer or assignment or any deemed
sale, transfer or assignment of property (real or personal, tangible or
intangible) be deemed equal to the amount payable if the Tax year ended on the
Closing Date and (ii) in the case of Taxes (other than those described above in
clause (i)) imposed on a periodic basis or otherwise measured by the level of
any item, be deemed to be the amount of such Taxes for the entire Straddle
Period multiplied by a fraction, the numerator of which is the number of
calendar days in the portion of the Straddle Period ending on the Closing Date
and the denominator of which is the number of calendar days in the entire
Straddle Period. Notwithstanding anything to the contrary in this Section 13.4,
Buyer, on the one hand, and Sellers, on the other hand, shall each be
responsible for one-half of any applicable real estate transfer taxes payable as
a result of the Closing.

 

42



--------------------------------------------------------------------------------

13.5 Refunds. Any refunds (including interest thereon) of Taxes paid by Sellers
shall be for the account of Sellers. Any refunds (including interest thereon) of
Taxes paid by Buyer shall be for the account of Buyer. Buyer agrees to assign
and promptly remit to Sellers all refunds (including interest thereon) of Taxes
which Sellers are entitled to hereunder and which are received by Buyer or any
Affiliate of Buyer. Sellers agree to assign and promptly remit to Buyer all
refunds (including interest thereon) of Taxes which Buyer is entitled to
hereunder and which are received by Sellers or any of their Affiliates.

13.6 Survival. Notwithstanding anything in this Agreement to the contrary, the
provisions of this Article XIII shall survive through the expiration of the
applicable statute of limitations as the same may be extended.

ARTICLE XIV

EMPLOYEE MATTERS

14.1 Union Contract; Initial Employment of Transferred Employees.

(a) From the date of this Agreement until the Closing, Buyer, with the
co-operation of Koppers, shall engage in discussions and negotiations with the
Union as are necessary to enable Buyer to satisfy the condition to closing set
forth in Section 8.4 of this Agreement.

(b) Buyer shall (or shall cause the Partnership or another subsidiary of Buyer
to) offer continued employment on and after the Closing to all Employees
(including Employees who are on approved leaves of absence on the Closing Date,
such as short-term disability or sick leave, military leave, workers’
compensation leave or FMLA leave), other than Employees who are absent from
employment due to long-term disability entitling such Employees to long-term
disability benefits under an applicable Koppers Benefit Plan. An offer of
“continued employment” for Union Employees shall mean an offer of continued
employment under the terms and conditions set forth in the Union Contract or the
New Union Contract, as applicable, and for Non –Union Employees shall mean an
offer of continued employment on terms that, in the aggregate, are comparable to
the terms of employment applicable to the Employee on the day prior to the
Closing Date. Employees who are offered continued employment with Buyer and who
accept such offer and actually commence employment with Buyer on or after the
Closing Date are hereinafter referred to as “Transferred Employees.” Without
limiting the foregoing, Buyer shall provide Non-Union Employees who become
Transferred Employees, for a minimum of twelve (12) months following the Closing
Date, base salary, incentive compensation; and health, welfare and retirement
benefit opportunities which, in the aggregate, are reasonably similar to those
provided to such Employees immediately prior to the transfer.

14.2 Employee Benefits.

(a) Benefits provided or accruing with respect to Transferred Employees under
Koppers Benefit Plans shall cease on the Closing Date.

 

43



--------------------------------------------------------------------------------

(b) Effective immediately following the Closing, the Transferred Employees shall
be eligible to participate in Buyer’s Retirement Plan and in each Buyer welfare
and/or fringe benefit plan, fund, program and/or arrangement, including
severance, stock option and incentive compensation plans, being provided to
similarly situated employees of Buyer (collectively, the “Buyer Benefit Plans”)
in accordance with their terms and, for purposes of eligibility for
participation and vesting within Buyer Benefit Plans, Transferred Employees
shall receive credit for their service with Koppers to the same extent such
service was recognized under the corresponding Koppers’ Benefit Plans. For
purposes of any Buyer Benefit Plan which is a employee welfare benefit plan, a
Transferred Employee (and his or her dependents, if applicable) shall be
immediately eligible to participate as of the Closing Date without regard to any
otherwise applicable waiting period and without any exclusion from coverage for
any preexisting condition, to the extent such employee and his or her dependents
satisfied, immediately prior to the Closing Date, the applicable waiting periods
and exclusions from coverage for preexisting conditionsin the comparable
Koppers’ Benefit Plan in which such Transferred Employee and his or her
dependents participated immediately prior to the Closing Date. Transferred
Employees shall receive credit under Buyer Benefit Plans for any deductibles,
copayments or other out-of-pocket expenses paid by the Transferred Employees for
the current plan year.

(c) On and after the Closing Date, Transferred Employees shall be entitled to
receive those benefits, if any, from Koppers’ Benefit Plans which are provided
to similarly situated terminated employees in accordance with the terms of such
plans. Buyer shall permit Transferred Employees to make direct rollovers of
their account balances (including any outstanding participant loans) under the
Employee Savings Plan of Koppers Inc. and Subsidiaries and the Koppers Inc.
Savings Plan for Union Hourly Employees to the comparable plan, if any, included
in Buyer Benefit Plans, subject to the Transferred Employee’s execution and
delivery of such documents as are reasonably and customarily required by the
administrator of such Buyer’s plan.

14.3 COBRA, Disability and Workers Compensation Liabilities. Koppers shall be
responsible for (i) claims for workers compensation or for the type of benefits
described in Section 3(1) of ERISA (whether or not covered by ERISA) that are
incurred on or prior to the Closing Date by Transferred Employees (provided,
that Buyer shall cooperate with Koppers in making available to Transferred
Employees on workers’ compensation leave on the Closing Date light duty
positions or opportunities in order to facilitate their return to work with the
Buyer), and (ii) claims relating to continuation coverage required under
Section 4980 of the Code, Part 6 of Title I of ERISA or applicable state law
(“COBRA”) attributable to “qualifying events” occurring on or prior to the
Closing Date with respect to any individual, including Transferred Employees and
their beneficiaries and dependents. Buyer shall be responsible for
(i) disability benefits and workers compensation benefits for Transferred
Employees for claims incurred after the Closing Date, and (ii) claims relating
to COBRA coverage attributable to “qualifying events” occurring after the
Closing Date with respect to Transferred Employees and their beneficiaries and
dependents. For purposes of the foregoing, a medical/dental claim shall be
considered incurred when the medical services are rendered or medical supplies
are provided, and not when the condition arose; provided that claims relating to
a hospital confinement that commences on or prior to the Closing Date but
continues thereafter shall be treated as incurred on or prior to the Closing
Date. A disability shall be considered incurred on or prior to the Closing Date
if the injury or condition giving rise to the claim occurs on or prior to the
Closing Date. A workers’ compensation claim shall be considered incurred on or
prior to the Closing Date if the compensable injury occurred, and the individual
ceased being able to work as a result of such injury, on or prior to the Closing
Date.

 

44



--------------------------------------------------------------------------------

14.4 Assumption of Benefit Liability. Except as expressly assumed by Buyer under
this Agreement, Koppers shall retain any and all liability for, and Koppers
acknowledges that Buyer shall have no obligation or responsibility for any,
liabilities or obligations arising with respect to any Employee’s employment
with Koppers. Buyer and its Affiliates shall assume and become responsible for
the liabilities and other obligations with respect to the Transferred Employees
solely with respect to (a) the participation in or accrual of benefits or
compensation under the Retirement Plan, subject to the transfer to Buyer and its
Affiliates by Koppers, the Koppers trustee and/or the Retirement Plan, as
applicable, of all amounts required pursuant to Section 14.5, the obligation to
pay retiree medical and/or retiree life benefits to the Transferred Employees,
to the extent applicable, and the obligation to pay retirement bonuses to Union
Employees who become Transferred Employees and who retire after the Closing Date
under the Union Contract or the New Union Contract (as applicable), (b) accrued
but unpaid or unfunded salaries, wages, bonuses, incentive compensation,
vacation or sick pay, other compensation or payroll items (including, without
limitation, deferred compensation), and (c) any liabilities or obligations
arising with respect to the Transferred Employees’ employment with Buyer.

14.5 Retirement Plan Matters.

(a) Prior to the Closing Date, Buyer shall establish a new defined benefit plan
which mirrors the terms of the Retirement Plan (or amend an existing plan to
include provisions that mirror the terms of the Retirement Plan) for the benefit
of the Transferred Employees) (the “Buyer Retirement Plan”) and a trust account
to hold assets related to the Buyer Retirement Plan that meets applicable ERISA
requirements (the “Buyer Plan Trust”). Effective as soon as administratively
practicable following the Closing, Koppers shall cause the trustee of the
Retirement Plan to transfer to the Buyer Plan Trust an amount of cash equal to
70% of the estimated value of the assets of the Retirement Plan that are
transferrable in connection with the estimated liability of the Retirement Plan
with respect to the Transferred Employees, as determined by the Retirement
Plan’s actuary (the “Initial Transferred Plan Assets”); provided, however, that
such transfer shall be contingent upon Buyer providing Koppers with a copy of
the plan’s most recent favorable determination letter relating to the Buyer
Retirement Plan and the Buyer Plan Trust, and contingent upon Koppers providing
Buyer with a copy of the plan’s most recent favorable determination letter
relating to the Retirement Plan and the trust associated with the Retirement
Plan.

(b) Following the Closing, Koppers shall cause the Retirement Plan’s actuary
(the “Koppers Actuary”) to (i) determine in accordance with Code Section 414(l)
and ERISA Section 4044 the actual value of the liability of the Retirement Plan
with respect to the Transferred Employees as of Closing Date (the “Assumed
Retirement Liabilities”) and the value of the assets of the Retirement Plan
allocable to the Assumed Retirement Liabilities (the “Asset Transfer Amount”)
and (ii) provide a certification of its determination to Koppers and Buyer
within 60 business days following the Closing. Buyer may submit, at Buyer’s cost
and expense, the determination of Koppers Actuary to an actuary appointed by the
Buyer (the

 

45



--------------------------------------------------------------------------------

“Buyer Actuary”) for verification. Koppers shall cause Koppers Actuary to
promptly provide to the Buyer Actuary information requested by Buyer Actuary and
used in making the determination certified by Koppers Actuary. In the event that
the Buyer Actuary determines that the Asset Transfer Amount differs from the
amount determined by Koppers Actuary, Koppers and Buyer shall cause Koppers
Actuary and Buyer Actuary to cooperate in good faith to reconcile any
difference. If Koppers Actuary and Buyer Actuary fail to reconcile such
difference within 90 business days following the Closing and (A) the Buyer
Actuary’s calculation of the Revised Retirement Plan Transfer Amount is within
two percent (2%) of the Koppers Actuary’s calculation, the average of the amount
calculated by the Koppers’ Actuary and the amount calculated by the Buyer
Actuary shall be used; or (B) the difference between the Buyer Actuary’s
calculation and the Koppers Actuary’s calculation of the Revised Retirement Plan
Transfer Amount exceeds two percent (2%), the Koppers Actuary and the Buyer
Actuary shall jointly designate a third, independent actuary whose calculation
of the value, as of the Closing Date, of the Asset Transfer Amount shall be
final and binding in the absence of fraud or manifest error. The fees and
expenses incurred in connection with the retention of such independent actuary
shall be allocated between Koppers and the Buyer such that the amount of the
fees and expenses paid by Buyer bears the same proportion to the total amount of
fees and expenses that the aggregate dollar amount unsuccessfully disputed by
Buyer bears to the total dollar amount of the disputed items that were submitted
for resolution where such total amount of disputed items is equal to the
difference between the Asset Transfer Amount as estimated by Buyer’s Actuary and
the Asset Transfer Amount as determined by Koppers Actuary, and Koppers shall
pay the balance. The final, verified value, as of the Closing Date, of the
assets as determined in accordance with this Section 14.5(b) shall be referred
to herein as the “Final Asset Transfer Amount.”

(c) Within 5 business days after the Final Asset Transfer Amount is determined,
Koppers shall cause its trustee to transfer to the Buyer Plan Trust the
difference (if any) in cash between the Final Asset Transfer Amount and the
Initial Transferred Plan Assets plus the sum of (i) the difference between the
Final Asset Transfer Amount and the Initial Transferred Plan Assets multiplied
by the time-weighted rate of return (positive or negative), net of expenses, on
the assets in the Retirement Plan from the Closing Date and ending on the last
day of the month immediately preceding the date of transfer under this
Section 14.5(c) and (ii) interest on such difference for the month during which
the date of transfer occurs, at the Agreed Rate (the amount so adjusted, the
“True-Up Amount”). Buyer and Koppers agree that the transfer of assets and
liabilities hereunder shall comply with Sections 401(a)(12), 414(l), and
411(d)(6) of the Code and the underlying regulations. If the sum of the Final
Asset Transfer Amount and the True-Up Amount as modified to reflect any
adjustment pursuant to the immediately preceding sentence is less than the
Initial Transferred Plan Assets, then Buyer shall cause the trustee of the Buyer
Plan Trust to transfer the difference to the trustee of the Retirement Plan in
cash within 5 days after the Final Asset Transfer Amount is determined. In the
event the amount to be transferred to the Buyer Plan Trust or the trust for the
Retirement Plan (as applicable) is limited by the trustee of the transferring
plan or otherwise, Koppers or Buyer (as applicable) shall pay in cash the excess
of the amount required to be transferred under this Section 14.5 over the amount
actually transferred by the applicable trustee.

 

46



--------------------------------------------------------------------------------

14.6 Retiree Medical. Following the Closing Date, Buyer shall permit each
Transferred Employee to participate in the Buyer’s retiree medical plan to the
extent such Transferred Employee participated in the Retiree Medical Plan prior
to the Closing Date. Buyer shall maintain such comparable benefits for a minimum
of twelve (12) months following the Closing Date.

14.7 Retiree Life. Following the Closing Date, Buyer shall provide retiree life
insurance benefits on the terms required by the Union Contract or the New Union
Contract for the benefit of Transferred Employees who are Union Employees, and
shall permit each Transferred Employee who is a Non-Union Employee to
participate in Buyer’s retiree life insurance plan to the extent such
Transferred Employee participated in the Retiree Life Plan prior to the Closing
Date. Buyer shall maintain such comparable benefits for a minimum of twelve
(12) months following the Closing Date.

14.8 Modification and Amendment. Nothing herein is intended to amend or modify
any Employee Benefit Plan sponsored by Koppers or the Buyer or prevent Koppers
or the Buyer from amending, modifying or terminating any Employee Benefit Plan
at any time provided that this Section 14.8 does not affect Buyer’s obligation
to provide comparable benefits to the extent set forth in Article XIV. In
addition, nothing herein shall limit the right of Buyer or any of its
subsidiaries to terminate the employment of any Transferred Employee.

ARTICLE XV

PUBLICITY/CONFIDENTIALITY

15.1 Publicity and Reports. Koppers and Buyer shall coordinate all publicity
relating to the transactions contemplated by this Agreement, and neither party
shall issue any press release, publicity statement or other public notice
relating to the transfer of the Business, the identity of Buyer or the Purchase
Price (or any component thereof) hereunder without consulting with the other
party, except that neither party shall be precluded from making such filings or
giving such notices as may be required by Law or the rules of any stock
exchange.

15.2 Confidentiality. All information disclosed by either party or its
representatives, whether before or after the date hereof, in connection with the
transactions contemplated by, or the discussions and negotiations preceding this
Agreement to the other party or its representatives shall be kept confidential
by any such other Person and shall not be used by any such Persons other than as
contemplated by this Agreement, except to the extent that such information
(a) was known by the recipient when received, (b) is or hereafter becomes
obtainable from other sources other than by breach of Law or any Contract,
(c) is necessary or appropriate to disclose to a Governmental Entity having
jurisdiction over the parties, (d) is otherwise required to be disclosed by Law
or (e) is otherwise disclosed after confidentiality is waived in writing by the
other party. If this Agreement is terminated in accordance with its terms, each
party shall return all documents and reproductions thereof received by it or its
representatives from the other parties and, in the case of reproductions, all
such reproductions made by the receiving party that include information not
within the exceptions contained in the first sentence of this Section 15.2,
unless the recipients provide assurances satisfactory to the requesting party
that such documents have been destroyed.

 

47



--------------------------------------------------------------------------------

ARTICLE XVI

GENERAL

16.1 Amendments; Waivers. This Agreement and any schedule or exhibit attached
hereto may be amended only by agreement in writing by Sellers, on one hand, and
Buyer, on the other hand. No waiver of any provision nor consent to any
exception to the terms of this Agreement shall be effective unless in writing
and signed by the party to be bound and then only to the specific purpose,
extent and instance so provided.

16.2 Exhibits and Schedules; Integration. Each exhibit and schedule delivered
pursuant to the terms of this Agreement shall be in writing and shall constitute
a part of this Agreement, although such exhibits and schedules need not be
attached to each copy of this Agreement. This Agreement, together with such
exhibits and schedules, constitutes the entire agreement between the parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the parties in connection therewith except that the terms of
the Confidentiality Agreement, between Koppers and ArcelorMittal S.A., dated as
of April 16, 2008, as supplemented by that certain Addendum to Confidentiality
Agreement dated as of July 4, 2008, shall remain in full force and effect unless
and until the Closing shall occur.

16.3 Efforts. Each party will use its Commercially Reasonable Efforts to cause
all conditions to its obligations hereunder to be timely satisfied, to the end
that the transactions contemplated by this Agreement shall be effected
substantially in accordance with its terms as soon as reasonably practicable.

16.4 Governing Law. This Agreement, the legal relations between the parties and
any Action, whether contractual or non-contractual, instituted by any party with
respect to matters arising under or growing out of or in connection with or in
respect of this Agreement shall be governed by and construed in accordance with
the Laws of the Commonwealth of Pennsylvania applicable to contracts made and
performed in such state and without regard to conflicts of law doctrines.

16.5 No Assignment. Neither this Agreement nor any rights or obligations under
it are assignable or otherwise transferable without the prior written consent of
the other parties by operation of law or otherwise. Any attempted assignment in
violation of this Section 16.5 shall be void. Notwithstanding the foregoing,
Buyer may assign any of its rights (including the right to purchase the
Interests) and obligations to any Affiliate of Buyer without obtaining the
Sellers’ consent but no such assignment shall relieve such Buyer of its
obligations hereunder.

16.6 Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

16.7 Counterparts. This Agreement and any amendment hereto or any other
agreement or document delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement or other document and
shall become effective unless otherwise provided therein when one or more
counterparts have been signed by each party and delivered to the other party.

 

48



--------------------------------------------------------------------------------

16.8 Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of each party and its respective successors and assigns, and nothing
herein, express or implied, is intended to confer upon any other person any
rights or remedies of any nature whatsoever under or by reason of this
Agreement.

16.9 Notices. Any notice or other communication hereunder must be given in
writing and (a) delivered in person, (b) transmitted by telex, telefax, e-mail
or telecommunications mechanism provided that any notice so given is also mailed
or sent as provided in clause (c) or (c) mailed by certified or registered mail,
postage prepaid, receipt requested or sent by reputable overnight courier as
follows:

If to Buyer, addressed to:

ArcelorMittal S.A.

c/o ArcelorMittal Ltd.

7th Floor, Berkeley Square House

Berkeley Square, London, W1J 6DA

Attention: Mr. Sudhir Maheshwari, Group Management Board Member,

M&A, Business Development, Corp. Finance and Tax Committee

Fax: +44 20 7629 7993

With a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

E-mail: jjuantorena@cgsh.com

Fax: 212-225-3999

Attn: Jorge U. Juantorena

If to Koppers, addressed to:

Koppers Inc.

436 Seventh Avenue

Pittsburgh, PA 15219

E-mail: lacysr@koppers.com

Fax: 412-227-2333

Attn: Steven R. Lacy, Esq.

With a copy to:

Reed Smith LLP

435 Sixth Avenue

 

49



--------------------------------------------------------------------------------

Pittsburgh, Pennsylvania 15219

E-mail: hfrank@reedsmith.com

Fax: 412-288-3063

Attn: Hannah T. Frank

If to CI, addressed to:

Carbon Investments, Inc.

82 Devonshire Street, R7D

Boston, MA 02109

E-mail: Gary.Greenstein@FMR.COM

Fax: 617-385-1952

With a copy to:

Sullivan & Worcester LLP

One Post Office Square

Boston, MA 02109

E-mail: ccurtis@sandw.com

Fax: 617-338-2880

Attn: Christopher C. Curtis

or to such other address or to such other person as either party shall have last
designated by such notice to the other party. Each such notice or other
communication shall be effective, (i) if given by telecommunication, when
transmitted to the applicable number specified in (or pursuant to) this
Section 16.9 and an appropriate answerback is received, and (ii) if given by
mail or courier or any other means, when actually delivered.

16.10 Expenses; Transfer Taxes. Except as otherwise provided herein, Sellers and
Buyer shall each pay their own expenses incident to the negotiation, preparation
and performance of this Agreement and the transactions contemplated hereby,
including, but not limited to, the fees, expenses and disbursements of its
attorneys, accountants and other advisers. Buyer, on the one hand, and Sellers,
on the other hand, shall share equally all real and personal property transfer
Taxes, if any, and all sales, use and other similar Taxes, if any, imposed on or
in connection with the transfers contemplated by this Agreement.

16.11 Representation by Counsel; Interpretation. Sellers and Buyer each
acknowledge that each party to this Agreement has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of Law or any legal decision that would require
interpretation of any claimed ambiguities herein against the party that drafted
it has no application and is expressly waived. The provisions of this Agreement
shall be interpreted in a reasonable manner to effect the intent of the Buyer
and Sellers.

 

50



--------------------------------------------------------------------------------

16.12 Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement shall remain in full force and effect provided that
the essential terms and conditions of this Agreement for both parties remain
valid, binding and enforceable. To the extent permitted by Law, the parties
hereby to the same extent waive any provision of Law that renders any provision
hereof prohibited or unenforceable in any respect.

16.13 Dispute Resolution; Agreement to Arbitrate

(a) The parties will attempt in good faith to resolve any dispute, controversy
or claim under, arising out of, relating to or in connection with this
Agreement, including, but not limited to, the negotiation, execution,
interpretation, construction, performance, nonperformance, breach, termination,
validity, scope, coverage or enforceability of this Agreement or any alleged
fraud in connection therewith, promptly by negotiations between executives of
the parties (or its Affiliates) who have authority to settle the controversy,
and who are at a higher level of management than the persons with direct
responsibility for the administration of this Agreement. If any such dispute,
controversy or claim should arise, such duly authorized representatives of Buyer
and Sellers (or their respective Affiliates) will meet at least once and will
attempt to resolve the matter. Either representative may request the other to
meet again within fourteen days thereafter, at a mutually agreed time and place.
If the matter has not been resolved within thirty days after the first meeting
of the representatives (which period may be extended by mutual agreement), the
parties will attempt in good faith to resolve the controversy or claim in
accordance with the then current Center for Public Resources Model Procedure for
Mediation of Business Disputes and the costs of the mediator associated with
such mediation process shall be borne equally by the Sellers and Buyer.

(b) If the matter has not been resolved pursuant to the foregoing procedures
within sixty days after the first meeting (which period may be extended by
mutual agreement), the matter shall be settled, at the request of either party,
by arbitration conducted in accordance with the provisions of the Federal
Arbitration Act and in accordance with the then current International Institute
of Conflict Prevention Non-Administered Arbitration. Each party shall nominate
one arbitrator and deliver written notification of such nomination to the other
party and to the Center for Public Resources within thirty days after delivery
of the Request for Arbitration. In the event a party fails to nominate an
arbitrator or deliver notification of such nomination to the other party and to
the Center for Public Resources within this time period, upon request of either
party, such arbitrator shall instead by appointed by the Center for Public
Resources within thirty days of receiving such request. The two arbitrators
appointed in accordance with the above provisions shall nominate the third
arbitrator and notify the parties and the Center for Public Resources in writing
of such nomination within fifteen days of their appointment. If the first two
appointed arbitrators fail to nominate a third arbitrator or notify the parties
and the Center for Public Resources of that nomination within this time period,
then, upon request of either party, the third arbitrator shall be appointed by
the Center for Public Resources within fifteen days of receiving such request.
The third arbitrator shall serve as Chairman of the Tribunal. The arbitration of
such issues, including the determination of any amount of damages suffered by
any party hereto by reason of the acts or omissions of any party, shall be final
and binding upon the parties, except that the arbitrator shall not be empowered
to act as amiable compositeur or authorized to award punitive damages with
respect to any such claim, dispute or controversy. No party shall seek any
punitive damages relating to any matters under, arising out of, in connection
with or

 

51



--------------------------------------------------------------------------------

relating to this Agreement. Equitable remedies shall be available in any such
arbitration. The parties intend that this agreement to arbitrate be valid,
binding, enforceable and irrevocable. The substantive and procedural Law of the
Commonwealth of Pennsylvania shall apply to any such arbitration proceedings.
The place of any such arbitration shall be Philadelphia, Pennsylvania. Judgment
upon the award rendered by the arbitrators may be entered by any court having
jurisdiction thereof and the costs of the arbitrator associated with such
arbitration proceeding shall be borne equally by Sellers and Buyer.

(c) Notwithstanding the provisions of this Section 16.13, either party may seek
injunctive or other equitable relief to maintain the status quo before any court
of competent jurisdiction in connection with any claim, dispute or controversy
arising out of this Agreement and Buyer may seek injunctive or other equitable
relief in connection with any breach or alleged breach of the provisions of
Articles XIII or XIV and Buyer or Sellers, as the case may be, may seek
injunctive or other equitable relief in connection with any breach or alleged
breach of the provisions of Section 15.2 hereof.

16.14 Consent to Jurisdiction. Subject to Section 16.13, each of the parties
hereto agree that any suit, action or proceeding instituted against such party
under or in connection with this Agreement shall be brought in the United States
District Court for the Western District of Pennsylvania. By its execution
hereof, each party hereto irrevocably waives any objection to, and any right of
immunity on the grounds of, improper venue, the convenience of the forum, the
personal jurisdiction of such court or the execution of judgments resulting
therefrom. Each party hereto hereby irrevocably accepts and submits to the
exclusive jurisdiction of such court in any such action, suit or proceeding.

16.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHERS
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER
AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN. No party to this Agreement
shall seek a jury trial in any lawsuit, proceeding, counterclaim, or any other
litigation procedure based upon, or arising out of, this Agreement or any
related instruments or the relationship between the parties. No party will seek
to consolidate any such action, in which a jury trial has been waived, with any
other action in which a jury trial cannot be or has not been waived.

16.16 Further Assurances. Each party shall execute and deliver such further
certificates, agreements and other documents and take such other actions as the
other party may reasonably request to consummate or implement the transactions
contemplated hereby or to evidence such events or matters.

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Sellers have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

KOPPERS INC. By:     Name:     Title:    

 

ARCELORMITTAL S.A. By:     Name:     Title:    

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

LIMITED JOINDER

The undersigned, as an inducement to Koppers to enter into this Agreement and
intending to be legally bound, has executed this Limited Joinder solely for the
purpose of agreeing to be bound by Article II and Sections 3.3, 6.6, 12.2, 13.1
and 15.2 of this Agreement and making the representations and warranties in
Sections 4.2(b), 4.4(b), 4.4(d) and 4.7(b) of this Agreement.

IN WITNESS WHEREOF, this Limited Joinder is executed as of the date first above
written.

 

CARBON INVESTMENTS, INC. By:     Name:     Title:    

Signature Page to Purchase Agreement